 In the Matter of LONE STAR GAS COMPANYandGAS FITTERSAUXILIARY TO LOCAL UNION 146, UNITED ASSOCIATION OF JOURNEY-MEN PLUMBERS AND STEAM FITTERS AND GAS FITTERS, ET AL.Case No. C-465.-Decided December 18, 1939Natural Gas Utility Industry-Interference,Restraint,and Coercion:anti-union statements by supervisory employees;surveillance of union meetings-Discrimination:charges of discriminatory discharges of 16 employees and dis-criminatory transfer of one employee on April 1,1937,not sustained;refusalto reinstate five employees on June 12, 1937, because of their union activity ;discharge of strikers who refuse to accept respondent's offer to return to workduring labor dispute constitutes-UnitAppropriate for Collective Bargaining:employees engaged in respondent's operating department in Fort Worth, Texas,including foremen of street gangs,but excluding individuals employed as super-intendent of distribution,general street foreman,warehouse foreman, distribu-tion shop foreman, assistant shop foreman, regulator foreman, garage foreman,meter repair shop foreman,machine shop foreman,chief clerk and clerks inthe street department,warehouse clerk, chief clerk in the shop, shop clerk,draftsman,and juniordraftsman-Representatives:proof of choice:union lists;majority in unit after May 1,1937-Collective Bargaining:charges of refusal tobargain collectively dismissed;refusal to negotiate with respect to a new agree-ment based upon alleged violation of an existing agreement which Board foundhad not been violated does not constitute a refusalto-Contract:executed April15, 1937 providing for preferential reinstatement of men discharged April 1,when jobs are available;terminated strike begun April 12,1937-Strike on May27, 1937:not result of unfair labor practices;conduct of;negotiations to settle ;strike prolonged by refusal to reinstate five strikers because of their unionactivity;although in breach of contract does not terminate employee statusof strikers-LaborDispute:defined;strike called in breach of a collectiveagreement,as-Employee Status:strikers:offer of employment to, not acceptedby them as terminating;acceptance by, of work elsewhere than with employeragainst whom strike is directed as terminating; retention of, within confine ofagreement for preferential reinstatement;person absent because of illness asaffecting-Reinstatement Ordered:discharged strikers;strikers not discharged,upon application;separate preferential list as to employees who have right topreference of employment, position not to be filled until strikers reinstated ;grounds for refusal of : breaches of peace in connection with strike,sustained ;personwho refused to resume employment for reasons other than a labordispute-BackPay:strike,non-reinstatement : awarded from date of discrim-inatory discharge to date of Intermediate Report and from date of Order tooffer of reinstatement;employees who applied for reinstatement pursuant toIntermediate Report from date of such application to date of Decision;awardedbeginning 5 days after date of application for reinstatement to date of offerof reinstatement.18 N. L.R. B., No. 62.420 LONE STAR GAS COMPANY421Mr. E. P. Davis,for the Board.Mr. Roy C. CoffeeandMr. Marshall Newcomb,ofDallas, Tex.andMr. Ogden K. ShannonandMr. James M. Floyd,of Fort Worth,Tex. for the respondent.Mr. Homer J. O'Dell,of Houston, Tex. for the Laborers' Union.Mr. E. B. Fitzgerald,ofWashington, D. C., for the Pipe Fitters'Union.Mr. Henry W. Lehmann,of counsel, to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by the Gas Fitters Auxiliary to Local146,United Association of Journeymen Plumbers and Steam Fittersof the United States and Canada,' herein called the Pipe Fitters'Union, and upon charges and amended charges duly filed, by Local859, InternationalHod Carriers, Building and Common Laborers'2herein called the Laborers' Union, the NationalUnion of America,Labor Relations Board, herein called the Board, by the RegionalDirector for the Sixteenth Region (Fort Worth, Texas), issued acomplaint, dated October 23, 1937, against Lone Star Gas Company,FortWorth, Texas, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint,accompanied by notice of hearing, were duly served upon the parties.In respect of the unfair labor practices, the complaint alleged, insubstance, (1) that the respondent on or about April 1, 1937, dis-charged 18 of its employees and demoted 1 employee for joining andassisting the Pipe Fitters' Union or the Laborers' Union, hereincalled the Unions when referred to together; (2) that on March 22,1937, and thereafter, the Unions had been designated by a majorityof the respondent's employees as their representative for the purposesof collective bargaining; (3) that on March 22, 1937, and thereafter,the respondent refused to, bargain with the Unions as the exclusive1The above designation of the International Union appears in the constitution andbylaws.On the charge,the International Union is designated as United Association ofJourneymen, Plumbers and Steam Fitters and Gas Fitters United Association.2 The designation of the International Union appears in the constitution and in theamended charge.,On the original charge, the International Union is designated as theHod Carriers,Building and Common Laborers Union. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of its employees in a unit appropriate for the purposesof collective bargaining; (4) that the result of the discharges andsuch refusal to bargain collectively with the Unions was a strike ofthe respondent's employees which began on or about April 12, 1937;(5) that on or about April 15, 1937, the respondent agreed in writingto recognize and bargain with the Unions and to restore the strikersto their former positions and all employees of the respondent then onstrike agreed to return on or about April 16, to their former positionswith the respondent; (6) that on or about May 1, 1937, and there-after, the respondent refused to bargain with the Unions as theexclusive representative of its employees in a unit appropriate for thepurposes of collective bargaining, and discriminated against membersof the Unions by paying non-striking employees a bonus, by con-tracting out work previously performed by individuals dischargedon or about April 1, 1937, and by reclassifying and reducing to infe-rior positions all or a number of employees who had participated inthe strike; (7) that the result of the discriminatory practices and therefusal to bargain collectively with the Unions was a second strikeof the respondent's employees which began on or about May 27, 1937;(8) that during the month of June 1937, the respondent announcedits refusal to reinstate 9 of its employees who were out on strike; (9)that on or about July 3, 1937, the respondent discriminatorily dis-charged 56 of its striking employees; (10) and that on or aboutFebruary 15, 1937, and thereafter, the respondent urged its employeesto refrain from becoming or remaining members of the Unions andkept under surveillance members of such Unions.The respondent filed an answer, dated October 30, 1937, denyingthat it was engaged in interstate commerce within the meaning ofthe Act and that it had engaged in the alleged unfair labor practices.The answer stated affirmatively that on or about April 1, 1937, therespondent terminated the services of certain employees named in thecomplaint because their employment was no longer required for therespondent's business; that the respondent has not reinstated thestriking individuals alleged in the complaint to have been dischargedduring June 1937 because of certain acts of misconduct and violencein which the respondent alleged they had engaged; and that theUnions had breached the agreement executed on or about April 15,1937.At the same time as it filed its answer, the respondent alsofiled "Exceptions to the Complaint" alleging that the complaint wasdefective in certain respects and a "Plea to the Jurisdiction" of theBoard alleging that the respondent's distribution plant at FortWorth, Texas, is not engaged in interstate commerce.Pursuant to the notice, a hearing was held at Fort Worth, Texas,on November 11, 12, 13, 15, 17, 18, 19, 22, 23, 24, 29, 30, December 1, LONE STAR GAS COMPANY4232, and 3, 1937, before James C. Batten, the Trial Examiner dulydesignated by the Board.The Board and the respondent were rep-resented by counsel and appearances were entered on behalf of theUnions.Full opportunity to be heard, to examine and cross-examinewitnesses, and to produce evidence bearing upon the issues wasafforded all parties.At the commencement of the hearing, the respondent renewed itsobjection to the jurisdiction of the Board.At the close of thepresentation of the evidence relating to the Board's jurisdiction, theTrial Examiner overruled the objection.At the close of the Board'scase and again at the close of the hearing, the respondent movedfor dismissal of the complaint on the grounds that the Board lackedjurisdiction and that the evidence failed to show that the respondenthad engaged in any unfair labor practices.The Trial Examinerdenied this motion in so far as it was based on the first ground,and reserved ruling on the second ground.The respondent made analternative motion that in the event of the denial of its motions fordismissal of the entire complaint, each allegation of the complaintnot sustained by the evidence be dismissed.The Trial Examinerreserved ruling on this motion.At the close of the presentation ofevidence relating to the Board's jurisdiction, the respondent likewiseorally renewed the exceptions, contained in its "Exceptions to theComplaint," filed along with its answer.These exceptions state thatthe allegations of the complaint concerning the refusal to bargaincollectively with the Unions are defective because there is no allega-tion that the Unions had been selected to represent the respondent'semployees for the purposes of collective bargaining in an electionconducted by the Board pursuant to Section 9 (c) of the Act.TheTrial Examiner reserved ruling until the close of the hearing, whenhe overruled this exception.After M. L. Perrin, an employee namedin the complaint as having, been discriminatorily demoted, had testi-fied and left Fort Worth, Texas, counsel for the Board moved toamend the complai-nt by adding an allegation that on or about June13, 1937, the respondent discriminatorily discharged M. L. Perrin.The Trial Examiner granted the motion subject to the return of thiswitness for further examination.On motion by counsel for theBoard, the complaint was amended to strike therefrom the names ofGranville Tyson and Berry Akin, who were alleged therein to havebeen discriminatorily discharged.The Board has reviewed the rulings of the Trial Examiner onother motions and on the objections to the admission of evidence,and finds that no prejudicial errors were committed.The rulings,except as indicated below in this Decision, are hereby affirmed.Allmotions to dismiss presented at the hearing as to which the Trial283029-41-vol. 18-28 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer reserved ruling are hereby denied, except in so far as thisDecision and Order dismisses certain allegations of the complaint.On February 8, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in unfairlabor practices affecting commerce, within the meaning of Section 8(1), (3), and (5) and Section 2 (6) and (7) of the Act.He recom-mended that the respondent cease and desist therefrom and, affirma-tively,bargain collectivelywith the Unions as the exclusiverepresentative of its employees in the operating department of theFortWorth Division ; that it retain upon its reemployment list ofthe employees discharged on April 1, 1937, the names of M. L.Perrin, S. M. Barron, and IT. R. Williams and offer them employ-ment pursuant to the agreement of April 15, 1937; and that uponapplication, the respondent offer those employees who went out onstrike on May 27, 1937, reinstatement to their former positions with-out prejudice to their seniority and other rights and privileges,dismissing if necessary persons hired since May 27, 1937, to performthe work of such employees, and place those for whom employmentis not available on a preferential list to be offered employment as itarises on the basis of seniority by classifications before any otherpersons are hired.In his Intermediate Report, the Trial Examinerdenied the motions of the respondent to dismiss the complaint and,inasmuch as M. L. Perrin had not returned to the hearing for furtherexamination, ruled out the allegation added to the complaint at thehearing that on or about June 13, 1937, the respondent had dis-criminatorily dischargedM. L. Perrin. The Board has reviewedthese rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Thereafter the respondent filed exceptions to the IntermediateReport.The Board has considered all the exceptions of the respond-ent to the findings made in the Intermediate Report, andin so far asthey are inconsistent with the findings, conclusions, and order setforth below, finds no merit in them.At the hearing, the Trial Examiner advised the parties that theyhad the right to apply for oral argument before the Board and tofile briefs.Thereafter the respondent filed a brief which the Boardhas considered.None of the parties applied for oral argument.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTLone Star Gas Company is a Texas corporation, incorporated onJune 4, 1909, having its principal office at Dallas, Texas. It is the LONE STAR GAS COMPANY425largest subsidiary of Lone Star Gas Corporation, a holding company,which owns securities giving it 99.99 per cent of the. voting controlof the respondent.3The respondent is a natural gas producing anddistributing company, operating in Texas and Oklahoma.Amongits other properties, it owns and operates the sole distribution plantin Fort Worth, which became one of its units on April 1, 1931, uponthe merger of Fort Worth Gas Company with the respondent. Sincethe merger, the distribution plant has been operated as the FortWorth Division of the respondent and for the purposesof manage-ment is administered as a separate unit of the respondent.The em-ployees of the Division are paid directly by the Fort Worth office.The Division's function is confined to the distribution of gas in theCity of Fort Worth and to the sale of stoves and other gas appli-ances.With the exception of M. L. Perrin, who after April 1, 1937,was employed in the respondent's pipe-line division, this.proceedingisconcerned only with individuals employed in the respondent'sFortWorth Division.4The respondent has 268 producing gas wells in Texas and 50 inOklahoma and its main line transmission system consists of 3,470.86miles of pipe line in Texas and 410.35 miles in Oklahoma.The sys-tem serves 262 communities in Texas and 27 in Oklahoma.Duringthe calendar year ending December 31, 1935, the respondent's totalsales.amounted to 36,723,420 M. C. F.6 of which 954,199 M. C. F.constituted interstate transactions involving the movement of gasfrom Texas to Oklahoma and 1,277,551 M. C. F. constituted inter-state transactions involving the movement of gas from Oklahomato Texas.Although similarly inclusive figures for the calendar yearpreceding this hearing were not introduced in the record, it is clearfrom the testimony and from a map, introduced in evidence,on which is delineated the respondent's pipe-line system, that therespondent's operations continue to involve such interstate trans-actions.The respondent obtains its gas from 32 fields located ina Other subsidiaries of Lone Star Gas Corporation are : Lone Star GasolineCompany ;NorthwestCitiesGas Company which owns and operates manufactured gas distributionplants in six towns located in Oregon,Idaho, and Washington;Council Bluffs Gas Com-pany which owns and operates a natural gas distributing plant in the city of CouncilBluffs. Iowa;The Northern NaturalGas Company which distributes natural gas in sevenStates; Community Natural GasCompany whichdistributes natural gas to 253 communi-ties in Texas and 26 in Oklahoma;The Dallas Gas Company,County GasCompany, andTexas CitiesGas Companyall engaged in the distribution of natural gas to certain com-munities in Texas ; andGuthrie GasService Company engaged in distributing gas InOklahoma.4 The above statement does not signify that the effects of any unfair labor practicescommitted by the respondent with respect to employeesin the FortWorth Division areconfined to the employees of that division.Indeed, the effects of such unfair labor prac-tices extend to all the employees engaged in the respondent's enterprise in both Texasand Oklahoma.Conduct which interferes with or discourages the self-organization ofemployees in one of the respondent'sdivisionswill similarly tend to affect personsemployed in other divisions.6M. C. F. is an abbreviation signifying a thousand cubic feet. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas and Oklahoma.The principal sources of supply for its trans-mission system are the Shamrock or Wheeler County fields in theTexas Panhandle; the Chickasha and Duncan fields in Oklahoma;the Fox field in Oklahoma; the Central West Texas fields; a smallgroup of fields centered around Eastland County in West Texas; andthe Central East Texas fields, including Long Lake, Cayuga, andRed Lake fields in Anderson and Freestone Counties.A portion of the gas used in Fort Worth comes from the Shamrockand Wheeler County fields in the Texas Panhandle.From the gath-ering lines in the fields, the gas is discharged into an 18-inch pipeline which runs from Wheeler County, Texas, into Oklahoma travers-ing a portion of that State and then reentering Texas.At Petrolia,Texas, the pipe line converges with a 12-inch pipe line through whichflows the gas obtained in the Chickasha and Duncan fields in Okla-homa.A field located near Petrolia supplies the respondent withsmall quantities of gas.At Petrolia, the gas obtained from thesevarious sources is discharged into two pipe lines, a 16-inch pipe linebelonging to the respondent and a 10-inch line owned by the UnitedStates.The gas from these sources, thus commingled, flows throughthe two lines which parallel each other until they reach the NorthFortWorth city gate which is one of the three measuring stationscontrolling the delivery of gas into the Fort Worth distributionsystem.Gas not delivered at the North Fort Worth city gate flowsinto a 16-inch pipe line which continues eastward to a point nearthe city limits of Dallas and there is connected with the Dallas dis-tribution system.The above-described pipe lines serve various othercommunities in both Texas and Oklahoma.6Transmission lines running east from the fields in West Texas toJoshua, Texas, and north from this point to Fort Worth make itpossible to deliver gas produced in fields in West Texas to the FortWorth distribution system.However, about a year prior to the hear-ing in this proceeding, a city ordinance was enacted prohibiting theintroduction into FortWorth of gas coming from Joshua,' so thatat the time of the hearing, no gas obtained from the fields in WestTexas and flowing through Joshua was used in Fort Worth. Sofar as the record shows, all gas delivered to Fort Worth is trans-ported through the above-described pipe lines running from theShamrock and Wheeler County field in the Texas Panhandle and°At Oklaunion,Texas, the pipe line, through which flows the gas obtained from theWheeler County field in the Texas Panhandle, is connected with a 6-inch pipe line runningnorth into Oklahoma from which certain towns in Oklahoma are supplied with gas.'At the hearing,the president of the respondent stated that nitrogen was mixed withthe gas at the stabilizing station located in Joshua,and that the city ordinance wasdirected against the introduction into Fort Worth of this mixture. It was also testifiedby the respondent's chief production engineer that it was possible for gas to pass throughJoshua without processing it at the plant. LONE STAR GAS COMPANY427the Chickasha and Duncan fields in Oklahoma to Petrolia and thenceto the North Fort Worth city gate.Gas is delivered to the Fort Worth city gates at pressures varyingfrom about 150 to 300 pounds per square inch.Regulators locatedat the city gates reduce these pressures to amounts varying from 20to 40 pounds per square inch.The gas is then discharged into thedistribution system of the Fort Worth Division of the respondentfor distribution throughout the city of Fort Worth. In Fort Worth,the Division maintains approximately 150. district regulator stationswhich further reduce gas pressures to amounts varying from 4 to 8ounces.There are about 420 miles of low pressure mains in the cityof Fort Worth, Which in September 1937, served 33,979 domestic andcommercial customers.In the same month the Fort Worth Divisionserved 92 industrial customers."Although the respondent does nothave an exclusive franchise to distribute gas in Fort Worth, its FortWorth Division has, in effect, a monopoly of gas distribution in thatcity, and there is only one plant in Fort Worth which receives gasfrom any source other than the respondent.At the hearing, the respondent furnished the following data withrespect to the volume of its gas deliveries during 1936: Its total salesof gas in Texas amounted to 38,907,539.M. C. F.Of this amount,7,325,059M. C. F. originated in the Shamrock fields in the TexasPanhandle 9 and 760,128 M. C. F. originated in the Oklahoma fields.Of the gas obtained in Oklahoma, an amount not exceeding 300,000M. C. F. was delivered into Texas from the Fox field.10None of thegas, however, obtained from this field is delivered to Fort Worth.The total amount of gas delivered to Fort Worth during 1936 was5,826,986M. C. F.Any stoppage of gas deliveries to Fort Worth caused by industrialstrife would require the respondent either to reduce the amount of gasobtained from the Texas Panhandle and/or Oklahoma fields or toreduce the amount of gas obtained from other Texas fields and todivert gas obtained from the Texas Panhandle and Oklahoma fields toother communities heretofore using gas produced in such other Texasfields.Although the evidence indicates that in-the event of a stop-page in the flow of gas to Fort Worth, the respondent could thus diverts The division manager ofthe Fort Worth Divisiondefining these terms stated thatdomestic customersare thoseusing gasin their homesor small places of business ; thatcommercial customersare thoseusing gas in largerplaces ofbusiness such as restaurants,coffee shops,and certainsmallindustrial enterprises which do notuse a sufficient amountof gas to come within the classification of industrialcustomers;and that industrialcustomersare the manufacturing plants covered by individual contractusing largeamounts of gas.9 As statedabove, gasfrom the Shamrockfields is transmittedtoFortworth andother communitiesin Texas by way of Oklahoma.11The record does not indicate the exact amount of gas obtained from the box fieldand deliveredin Texasduring 1936. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDits gas to other communities, it was not shown that the respondentwould, in fact, thus divert its gas.Even if the respondent divertedits gas from Fort Worth to other communities, this would result inan interruption in the free flow of its gas in interstate commerce.The Fort Worth Division of the respondent also purchases pipe.stoves, and other equipment necessary to conduct its operations.Thuson March 8, 1937, it purchased 32,100 feet of pipe at a cost of $21,-001.19.Most of the pipe used by the Fort Worth Division comes fromPittsburgh, Pennsylvania, and Youngstown and Lorraine, Ohio. Therespondent does not always obtain its pipe directly from the manu-facturer but occasionally purchases it from supply companies whohave agents in Texas.During an average year, the Fort Worth Di-vision purchases about $50,000 worth of stoves, industrial burners,and other equipment. Its total sales of such equipment amount to$75,000.The greater portion of the equipment which it sells ispurchased from Texas representatives of supply houses.The majorportion of the industrial burners sold by the Fort Worth Division ismanufactured in States other than Texas.II. THE ORGANIZATIONS INVOLVEDGas Fitters Auxiliary to Local 146, United Association of Journey-men Plumbers and Steamfitters of the United States and Canada, isa labor organization affiliated with the American Federation of Labor,and admits to its membership employees of the respondent engaged inpipe fitting or pipe cutting. It excludes from membership officeemployees and salesmen.Local 859, InternationalHod Carriers, Building and CommonLaborers' Union of America, is a labor organization also affiliatedwith the American Federation of Labor, and admits to its member-ship employees of the respondent engaged in common labor.III.BACKGROUND OF THE UNFAIR LABOR PRACTICESAlthough there appears to have been an abortive attempt to organizeamong the respondent's employees in 1923 and another in 1934, nolabor organization existed among the employees of the respondent'sFort Worth Division prior to February 1937.The first meeting ofemployees interested in joining a labor organization occurred on Feb-ruary 28, 1937, at the Labor Temple in Fort Worth. Subsequentmeetings were held on March 8 and March 22 at the same place.Dur-ing this early period of organization, only one union, referred, to inthe record in this proceeding as the temporary organization, existedamong the respondent's employees, who had not yet been organizedinto craft locals.A substantial number of the employees appear tohave been organized during this period.The following employees LONE STAR GAS COMPANY429were elected as temporary officers : president, M. L. Perrin; vice-presi-dent, A. L. Angle; secretary, T. J. Ingram; treasurer, Berry Akin.In response to a request for a Federal union charter sent on March12 to the Secretary of the American Federation of Labor, the editorof a labor paper, one C. M. Woodman, was informed that theemployees of the respondent's Fort Worth Division should be organ-ized into two local unions, one chartered by the United Association ofJourneymen Plumbers and Steamfitters of United States and Canadaand the other by the International Hod Carriers, Building and Com-mon Laborers' Union of America.On March 22, 1937, one W. R.Williams, district representative of the American Federation ofLabor, applied for a charter on behalf of the organized commonlaborers employed by the respondent, and on April 11, 1937, thecharter was installed.On April 8, 1937, the Pipe Fitters' Unionreceived its charter.The evidence is conflicting but it appears thatsome time in the latter part of March, or, in any event, by April 8,1937, this local union was established as a separate organization withtwo of the respondent's employees, M. L. Perrin and R. M. Jarrell,respectively, serving as president and vice president."IV. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOn March 8, 1937, W. R. Bennett, foreman of the distributionshop,'" and H. L. St. John, an assistant foreman in the distributionshop, stationed themselves near the entrance of the union hall wherea meeting of the respondent's employees was being held that nightand watched the respondent's employees as they entered the building.Bennett and St. John did not attempt to conceal themselves, andsome of the employees spoke with them.Upon being invited by J. D.McMahon, an employee and one of the members of the Unions, toattend the meeting, Bennett refused.He stated that both he and St.John had to meet their wives who were at the theatre.Bennett alsoexplained their presence by saying that he was seeking to purchasea radio.However, while looking at a window display of radios nearthe entrance of the union hall, they "would cut their eyes aroundthere" to watch the employees who went by.Bennett and St. Johnleft the vicinity of the entrance to the union hall at 7: 55 p. m., bywhich time practically all the union men had entered the hall 18The11W. A. Broyles, who does not appear to havebeen anemployee of the respondent,served as secretary and treasurer of the Pipe Fitters' Union. The record does not indicatethe date on which he assumed these positions.GAs of April 1, 1087, there were 61 men employed under Bennett in the distributionshop.'About 45or 50 employeesattended thismeeting. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony by witnesses for the Board regarding surveillance of thisunion meeting by these two men is unrefuted and we find that bothmen were present at the entrance to the union hall for the purpose ofnoting which employees attended the union meeting.14About two or three days after the above-mentioned union meeting,when H. R. Williams, one of the employees with whom Bennett hadspoken while standing near the entrance to the union hall, was seatedafter lunch at the respondent's warehouse, Bennett reminded himthat they had seen each other at the entrance to the union hall andquestioned him as to whether he had joined the union, why he hadjoined, and whether officers had been selected.To Williams' ques-tion, "what are they (union officers) for?" Bennett replied that "whenthey have a union they have to select officers so if any man gets dis-charged or fired then these men can take the grievance up with theofficials and probably get them reinstated for just cause."Where-upon Williams asked, "Well, if they get fired why would they befired?"Bennett replied that "there is generally always a bunch getfired when there is an organization like this in existence."WhenWilliams stated that he joined the union "to better" himself, Bennettreplied, "If you get fired you don't figure you bettered yourself any,do you?"After some further conversation, the men parted.Sometime about March 14 or 15, Bennett drove to the place whereJarrell, one of the respondent's- gang foremen, and his gang worked.He told Jarrell, among other things, that he "never did think muchof a union" and "never did see where it benefitted anybody."Hefurther stated that a union would prevent a capable man from receiv-ing any wage higher than that provided by the union scale.Uponthe arrival of Weentt, Jarrell left to speak to him and the conversa-tion with Bennett ended.The respondent contends that Bennett's position was similar tothat of the gang foreman, and that it was, therefore, no more respon-sible for Bennett's conduct and attitude toward union organizationthan for the conduct of and attitude expressed by the gang foreman.As already indicated, Bennett was foreman of the distribution shopand on April 1, 1937, there were 61 men employed under him in thisdepartment, including 2 assistant foremen.The gang foremen didnot have any assistant foremen to aid them in performing theirduties.It also appears that Bennett had the authority to hire and14 In several cases,the Board has foundthat such acts of overtsurveillance by anemployer constituteinterference and restraintwithin themeaning of Section 8 (1) ofthe Act.SeeMatter ofPrecision CastingsCompany, Inc.andIronMolders Union ofNorth America,Local 80,8 N. L. R.B.,879;Matter of Sterling Corset Co.,Inc., andUniversal BrassieredJustriteCorsetCo.,Inc.andInternationalLadies'GarmentWorkers' Union,Local 85,9 N. L. It.B. 858; andMatter ofTitmus OpticalCompanyandOptical Workcr Union,Local 00082, 9 N. L. It. B. 1026. LONE STAB, GAS' CO'MPAN'Y431discharge men in his department without consulting with any of hissuperiors.The gang foremen, however, had no authority to hireany men, and within the last 3 or 4 years immediately prior to thehearing in this case, they had no authority to discharge any menunder their supervision until they had discussed the matter withWeentt, superintendent of the. street department, or Wade Page, sup-erintendent of distribution.The record also contains some evidenceindicating that on at least one occasion, gang foremen worked underBennett's direct supervision.Upon the basis of these facts, we findthat Bennett is a supervisory official whose conduct with respect tothe union organization and activities of the respondent's employeesis attributable to the respondent.On or about March 15, 1937, Woodman phoned F. L. Carmichall,the division manager of the respondent's Fort Worth Division, andadvised him that since the employees were speaking of. organizingand dissatisfaction existed among some of them, Carmichall shouldinvestigate this.Subsequent to this conversation, Carmichall spentseveral days visiting the locations where the various gangs of therespondent's street department were working and, calling the em-ployees from their work, spoke to the different groups.He likewisespoke to the employees who worked in the respondent's shop.Car-michall testified that he told the men, in substance, that he was notinterested in whether they were forming a union but that he wasconcerned with any grievances which they might have.He testifiedthat it was for this purpose that he had made the various talks.Hetestified further that a statement made by him during one of thesetalks that unions tend to level wages was in reply to a question byM. L. Perrin as to his personal opinion about unions. It was theimpression of Woodman from reports which he received concerningCarmichall's talks that the effect of such talks was to free the menfrom any fear of "collectively or individually going to see him (Car-michall) over the heads of the foremen or the superintendents."The testimony, however, of at least 10 employees who were presentat various of the talks given by Carmichall, although differing indetail, shows that he did not confine himself to expressions of con-cern over possible grievances which the men might have, but clearlyrevealed to them his disapproval of unions and sought to discourageself-organization by asserting that nothing could be gained thereby.Although avowing to the men that his were not anti-union speeches,Carmichall stated to them that he was unable to understand "theadvisability of any group of men entering any kind of an organiza-tion or what they could gain out of it."He stated that joining anorganization would not give the men any additional benefits; thathe was always willing to deal with the men as individuals and to 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDlisten to their grievances; that merit had governed and would con-tinue to govern all promotions made by the respondent; and thatorganization would not aid the employees in this respect.He furtherstated that employees did not have to belong to any organizationsin order to keep their positions with the respondent, and that no onewould be dismissed for belonging to any organization.Accordingto the testimony of one employee who heard Carmichall deliver fourof these talks, Carmichall stated at each of the talks that "just be-cause you belong to a union is not going to keep you from work-ing with this company. If you belong to the Catholics or the KuKlux or any other organization, . . . it is not going to keep youfrom working with this Company, but it does have a tendency to keepa good man down and raise a bad man up."We have no doubt that the statements of Bennett to Williams andJarrell constituted deliberate attempts to discourage the respondent'semployees from joining a union of their own choosing. In thecourse of questioning Williams as to his union membership and theselection of union officers, Bennett linked with membership in theUnion the possibility of discharge, and clearly indicated to Williamsthe applicability of his conversation to the incipient organizationalactivity of the respondent's employees and to Williams himself. Inhis conversation with Jarrell, Bennett expressed his personal dis-approval of unions and set forth such disadvantages to employeesas he believed resulted from their existence.Carmichall's talks tothe various groups of the respondent's employees also constituted adeliberate attempt to discourage such employees from joining aunion of their own choosing.Although Carmichall made no threats,but on the contrary stated that the respondent would not dischargeany employee for union membership, he nevertheless unmistakablyexpressed the respondent's and his own antagonism to union organ-ization by emphasizing the disadvantages accruing from the exist-ence of a union among the respondent's employees and by declaringthat such employees would derive no benefits from joining a union.We find that the respondent, by the aforesaid activities of Ben-nett, St. John, and Carmichall, has interfered with, restrained, andcoerced its employees in the exercise of their rights to self-organiza-tion, to form, join, and assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining andothermutual aid and protection as guaranteed in Section 7 ofthe Act.B. The discharges on April 1, 1937On April 1, 1937, the respondent discharged 26 men employed inits street department and transferred 2 others, M. L. Perrin and LONE STAR GAS' COMPANY433T. J. Ingram, from its Fort Worth Division to the pipe-line division.The complaint alleges that 18 of these 26 men were discharged be-cause of their union membership, and that M. L. Perrin was trans-ferred and demoted for the same reason.None of the employees whom officers of the respondent had selectedfor dismissal received any advance notice of their impending dis-charges.On April 1, 1937, Wade Page, superintendent of distri-bution, and Henry Weentt, superintendent of the street department,visited various of the street gangs during working hours and per-sonally notified each of the employees and the gang foremen, whomthe respondent's officers had decided to dismiss, of their dismissal.The men were given their pay at the places where they were workingand in most instances they were requested to drop their tools andleave their work immediately.Thus several of the men left theirwork before the working day ended and without completing the jobsupon which they were engaged at the time they received the noticesof dismissal.To some of the men, Weentt or Page explained thatthe weak financial condition of the respondent necessitated theirdismissal, but several do not appear to have received any explanation.The respondent alleges that the men were dismissed because ofthe necessity of reducing expenses.The testimony shows that aboutthe middle of March 1937, L. B. Denning, the president of the re-spondent, received the annual budget for 1937 which indicated thatthere had been a more rapid increase of expenses in the Fort WorthDivision than in any other division of the respondent's system, andthat expenditures thus far in 1937 had exceeded the budget esti-mates.l"This increase in expenditures was attributable to the highercost of pipe and other materials and to the unusually large numberof men employed during the past year for the purpose of inspectingthe Fort Worth pipe-line system, repairing the leaks thus discovered,and overhauling the system.1,However, inasmuch as the leakage inthe system had been reduced to a negligible amount by the middleofMarch, there was a diminution in the amount of inspection andrepair work required."Therefore, on or about March 10 or 12,Denning directed that the inspection work be discontinued and thata reduction in force be made by releasing from the respondent's11Figures submitted by the respondent indicatethat for themonths of January andFebruary1937, expendituresexceeded the budget estimates by a total of $3,602. It doesnot appear what items are included in these estimates and data on expenditures.16 Respondent Exhibit No. 25 received in evidence indicates that on March 31, 1936,the respondent had 176 employees in the shop and street departments of ItsFort WorthDivision and that its pay roll on that date amountedto $14,795.62.On March 31, 1937,however, it had 199 employees on its roster and its pay roll amountedto $17,880.69..17The record contains some testimony that there was work available which the mendismissedon April 1could have performed subsequentto that date.This testimony,however, does not contradict the respondent's contentionthat therewas a diminution inthe amount of work required to be doneafter April 1. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDemploy such men as were not needed to conductthe normal opera-tions of the Division.18Denning himself did not select the men who were to be dismissed,but instructed Carmichall and Wright,general managerof the FortWorth Division, to make the selections upon a basis of seniority,merit, and marital status.Carmichall discussed the qualificationsof the men with various foremen and subsequently selected those tobe discharged.The men dismissed or transferred were all employedin the street department and were classified by the respondent withrespect to the type of work performed as follows : 2 foremen ofgangs, 1 inspector, 2 timekeepers, 2 employees of the machine andblacksmith shop, 1 truck driver, 1 compressor operator, and 19laborers.A consideration of the evidence indicates that in selecting the menfor dismissal the principle of seniority was for the most part ob-served and such deviations from a strict application of seniority asoccurred do not establish that the discharge and transfer of the 28employees was because of their union membership or activity.Theevidence also clearly shows that at no time subsequent to April 1,1937, did the respondent hire any men to replace the 26men dis-charged on April 1 and the 2 men then transferred from the FortWorth Division.Included among the 28 men discharged or transferred were all 4temporary officers of the original organization establishedamong therespondent's employees.However, the three officers named in thecomplaint were junior in length of service with the respondent tothe men employed in the same classification whom the respondentretained in their positions.The record does not show how many of the men retained in theemployment classification of those dismissed were members of thetemporary organization on April 1.19Assuming, however, the truthof the respondent's claims that 23 of the 28 men dismissed or trans-ferred on April 1, 19 of whom are named in the complaint, and 29of the 36 men retained in the employment classification of those dis-missed, were members of the temporary organization on April 1, the19 Shortly after the talks given by Carmichall on or about March 15, 1937, he discussedwith each of the foremen the qualifications of the employees working under them, thequestion of salary increases,and the job classifications of the employees.On the follow-ing pay day,the respondent gave a general salary increase as of March 15 which appliedtomost of its employees in the Fort Worth Division.The respondent's officers explainthe apparent inconsistency in increasing salaries at a time when financial reasons requireda reduction in expenditures by stating that it was the policy of the respondent to adjustwages in accordance with the general trend of prices and the cost of living;and that theincreases in cost of living at this time required that the respondent give the general wageincrease then instituted.11Of the 19 men named in the complaint as having been dismissed on April 1, 17testified.Their testimony indicates that each of these were members of the temporaryorganizationprior to April 1, 1937. LONE STAR GAS' COMPANY435percentage of union members among those discharged and the per-centage among those retained is almost exactly the same, and noevidence of discrimination can be found in a comparison of the two.20This circumstance does not of itself establish the absence of discrimi-nation when other factors are present, but such other factors arenot present here.We find that the respondent on April 1, 1937, didnot discriminate in regard to the hire and tenure of employment ofL. A. Worley, A. B. Angle, D. C. Gargis, H. R. Williams, J. A.Farris, CharlesM. Haggard, John F. Wright, Joe Welch, HarryCaldwell, S. M. Barron, L. R. Dobbs, L. W. Wilson, W. G. Huff,E. H. Hudson, D. L. Taylor, R. M. West, and M. L. Perrin.C. The alleged refusal to bargain collectively1.The appropriate unitThe complaint alleges that the employees of the respondent in itsoperating department in the City of Fort Worth, Texas, consistingof gas fitters, helpers, meter setters, foremen, inspectors, meter readers,compressor operators, and common laborers, constitute a unit appro-priate for the purposes of collective bargaining. In its answer, therespondent states that it neither admits nor denies the allegation.TheTrial Examiner found that the employees of the respondent engagedin its operating department in the City of Forth Worth, exclusive ofemployees in supervisory positions and of shop clerks, constitute anappropriate unit.In addition to the classes of employees enumerated in the above-mentioned allegation of the complaint, the respondent employs cer-tain other classifications of employees in its operating departmentsuch as appliance adjusters, meter repairmen, and truck drivers.Anexamination of the lists of union members introduced in evidenceshows that union: membership has not been restricted to persons em-ployed in the classifications set forth in the complaint but that in thecase of most classifications existing in the respondent's operatingdepartment, some employees are members of either the Pipe Fitters'Union or the Laborers' Union. It appears from the evidence that theUnion claimed that all the employees engaged in the respondent's20 The respondent, basing its assertions on the list of members of the temporary organ-ization submitted into the record, claims that on April 1, 23 of the 28 men dismissed ortransferred and 29 of the 36 men retained were members of the temporary organization.Inasmuch as thelistisnot dated but merely indicates that it contains the names of themembers of the temporary organization, it may be that the individuals named thereon,except such as testified with respect to their union membership at the hearing in the case,joined this organization at some time between April 1 and April 8 when the temporaryorganization was replaced by the Pipe Fitters' Union and the Laborers' Union, and were,therefore, not members of the Unions at the time of the discharges.For this reason,we are unable to make findings as to the extent of union membership on April 1 amongthe men retained in the employment classifications of those dismissed. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperating department in Fort Worth, whether or not employed in theoccupational classifications enumerated in the complaint, constitutean appropriate unit.In support of this claim, there must be considered the similarity inthe problems facing all such employees with respect to wages, hours,and other conditions of employment, as evidenced by an agreementsigned on April 15, 1937, between the respondent and the Unions.The terms of the agreement fixing employment conditions, such asthose relating to seniority or overtime, are not limited in applica-tion to certain classes of employees, but apply to all the employeesin the respondent's operating department.The record discloses noreason why all employees in the respondent's operating departmentin Fort Worth, with the exceptions of certain classifications of em-ployees to be discussed hereinafter, may not properly be included ina single unit.We, therefore, find that the employees in the respond-ent's operating department in Forth Worth, with the exception ofpersons employed in certain occupational classifications to be con-sidered below, constitute an appropriate unit.The record shows that the superintendent of distribution and thegeneral street foreman have executive authority and the duty ofselecting employees to be dismissed.We shall, therefore, exclude thesetwo officials from the unit.Despite the supervisory authority of the gang pushers or foremenof the street gangs and their power to recommend the dismissal of menworking on their gangs, we believe that the gang foremen may prop-erly be included in the appropriate unit.The Pipe Fitters' Unionadmits them to membership. All except one of the nine gang pushersemployed by the respondent joined the Pipe Fitters' Union and somehave participated to the fullest extent in the organization and theactivities of the Unions.Thus Perrin and Jarrell, both gang foremen,were among the active persons on the picket line during the twostrikes in which the Pipe Fitters' Union was involved.As alreadyindicated, Perrin and Jarrell served, respectively, as president andvice president of the Pipe Fitters' Union.Moreover, the gang fore-men, like other employees in the respondent's operating department,come within the scope of an agreement signed by the respondent andthe Unions on April 15, 1937. That certain employees have supervisoryduties does not preclude them from inclusion in a bargaining unit,where, as here, they are eligible for membership in the labor organiza-tions involved and no claim for their exclusion is made by a rivalunion.21We find that the gang pushers or foremen of the streetgangs are in the unit.21 For a statement of the considerations for excluding minor supervisory employeeswhere thereare conflicting claims by rival unions,seeMatter of Consumers Power Com- LONE STAR GRAS COMPANY437Employed in the operating department are 8 individuals whose jobclassifications indicate that they are employed in supervisory posi-tions,=2 13 individuals who are classified as clerks '23 and 2 individuals,respectively, classified as draftsman and junior draftsman.Thenames of none of these individuals appear on any of the membershiplists of the Unions introduced in evidence.Nor does it appear thatthese individuals are eligible for membership in the Unions.Inaccordance with our usual practice, we find that such supervisory 24and clerical employees,25 and the draftsman and junior draftsman,26are not in the appropriate unit.We find that the respondent's employees engaged in its operatingdepartment in the City of Fort Worth, Texas, including the gangpushers or foremen of the street gangs, but excluding individualsemployed as superintendent of distribution, general street foreman,warehouse foreman, distribution shop foreman, assistant shop fore-man, regulator foreman, garage foreman, meter repair shop foreman,machine shop foreman, chief clerk and clerks in the street depart-ment, warehouse clerk, chief clerk in the shop, shop clerk, draftsmanand junior draftsman, constituted and constitute a unit appropriatefor the purposes of collective bargaining, and that said unit insuresto employees of the respondent the full benefit of their right to self-organization and collective bargaining and otherwise effectuates thepolicies of the Act.2.Representation by the Unions of the majority in the appropriateunitThe respondent introduced in evidence a list containing the namesand job classifications of the 172 employees who were on the paypanyandInternationalBrotherhoodof ElectricalWorkers Local 876,10N. L. R. B. 780;Matter ofRea, Manufacturing Co., Inc.andA. F.of L., FederalLocal Union No.20893,7 N. L. R. B. 95.22 These individuals are classified as follows:One warehouse foreman, one distributionshop foreman,two assistant shop foremen, one regular foreman, one garage foreman, onemeter repair shop foreman, and one machineshop foreman.23 The job classifications of these individuals are as follows:One chief clerk and threeclerks inthe street department, two warehouseclerks,one chiefclerk in the shop, andsix shop clerks.uSee for example,Matter of General Leather Products, Inc.andSuitcase,Bag & Port-folioMakers Union,5 N. L. R. B. 573.2. See for example,Matter of R. C. A. Manufacturing Company, Inc.andUnited Elec-trical & RadioWorkersof America,2 N. L. R.B. 159;Matter of Pacific Gas and ElectricCompanyandUnited Electrical&Radio Workers of America,3 N. L. R.B. 835;Matterof The Triplett Electrical InstrumentCompany, TheDiller Manufacturing Company, doingbusinessunder the firm name and style of Readrite Meter WorksandUnited Electricaland RadioWorkers of America, Local No. 714, 5N. L. It. B. 835.20 See for example,Matter of Westinghouse Airbrake CompanyandUnited Electric andRadio Workers of America,RailwayEquipmentWorkersLocalNo.610.4 N. L. R. B. 403;Matter of AtlanticRasin Iron WorksandIndustrial Union of Marine and ShipbuildingWorkers of America, LocalNo. 13, 5 N. L. R. B. 402. 438 . DECISIONS OF NATIONAL LABOR RELATIONS BOARDrolls of its shop and street departments on April 1, 1937.27De-ducting from this number the 25 employees who are not in the appro-priate unit, and one person adjacent to whose name on suchlist ap-pears the notation that he left the respondent's employ on March 27,1937, there remain 146 employees in the appropriate unit.The complaint alleges that the respondent engaged in unfair laborpractices within the meaning of Section 8 (5) of the Act in re-fusing to bargain collectively with the Unions as exclusive represent-atives of the respondent's employees constituting the appropriateunit on March 22, 1937, and on various dates thereafter.For the purpose of proving that a majority of the respondent'semployees desired the Unions to represent them on March 22, 1937,and thereafter, there were introduced in evidence several lists pur-porting to contain the names of employees who were members of theUnions, an application for a charter from the United Association ofJourneymen Plumbers and Steamfitters to establish Local No. 146among the respondent's employees, signed by 57 such employees, andan incomplete set of application cards of the Pipe Fitters' Union.Although these various documents relate either to the Pipe Fitters'or to the Laborers' Union, it appears that the employees by theirmembership in or their application for membership in either Unionsignified their desires to be represented by both Unions.As indi-cated heretofore, the employees had initially organized a single unionreferred to as the temporary organization. It is clear from all theevidence that after the establishment of the Pipe Fitters' and La-borers'Unions as two separate organizations, these two Unions con-tinued to operate in their relationship with the respondent as asingle unit.Grievance and bargaining committees which met withofficers of the respondent contained members of both Unions andbargained on behalf of all employees.A contract obtained by theUnions on April 15, 1937, discussed hereinafter, does not distinguishbetween members of the two Unions and both organizations actingtogether participated in two strikes which occurred, respectively, onApril 12 and May 27, 1937.The application for a charter to establish the Pipe Fitters' Unionamong the respondent's employees, dated April 8, 1937,28containsthe signatures of 57 employees.There was also introduced intothe record a list containing the names of 79 employees who weremembers of the Pipe Fitters' Union .29All 57 names appearing onthe application for the charter likewise appear on this list.The list27The names of the 28 individuals discharged or transferred from the respondent's FortWorth Division on April 1are not included among the 172 names on this list.28 Bd. Exh. No. 16.21Bd. Exh. No. 24. LONE STAR GAS' COMPANY439indicates that 37 men, whose names also appear on the application forthe charter, were initiated into the Pipe Fitters' Union on April 8,1937; 38 on April 17, 2 on May 4; and 2 on May 18, 1937.We willdisregard the names of 9 employees, who were among those dis-charged on April 1, appearing on both the application for the char-ter and such list.We will also disregard the name of another em-ployee which appears only on the list with a notation indicating thatthis employee was initiated into the Pipe Fitters' Union on April 17,1937.In addition, among the application cards of the Pipe Fitters'Union introduced into the record is one, dated May 25, 1937, whichbears the name of an employee whose name does not appear oneither the application for the charter or the afore-mentioned list.30Also it appears from the testimony of two employees whose namesdo not appear on any of the afore-mentioned documents that suchemployees had become members of the Laborers' Union on or beforeApril 1, 1937.The testimony of one employee whose name appearson the above-mentioned lists with a notation that he was initiatedinto the Pipe Fitters' Union on May 4, 1937, and of two other em-ployees whose names appear on such lists with the notation that theywere initiated with the Pipe Fitters' Union on April 17, 1937, in-dicates that these men had joined such organization prior to April 1,1937.Another list prepared sometime in April 1937 and containing thenames of 46 employees who were members of the Laborers' Union wasalso introduced in evidence.81In computing the number of employeesdesiring the Unions to represent them, we disregard the names onthis list of 7 employees who were among those discharged on April1,3 employees, whose names appear on other documents mentionedabove, and the 2 employees, mentioned above, who testified that theyhad joined the, Laborers' Union on or before April 1, 1937.Therealso appears on this list after 19 other names the word "rat," afterone name the word "quit," and after an additional 2 names the letters"I.0. U." It is not necessary, however, to determine whether theaddition of these words and letters after these 22 names signifies. thatsuch employees ceased to be members of the Unions during the re-spondent's alleged refusal to bargain.Even if only the 12 remainingnames on such list of employees who sometime in April 1937 and notlater than April 30, 1937, had signified their desires to be representedby the Laborers' Union are added to the other employees whom wehave already indicated signified their desires to be represented bythe Unions on May 1, 1937, and prior thereto, such total constitutesBd. Exh. No. 17KB.ffi Bd. Exh. No. 23.283029-41-vol. 18-29 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDa majority of the 146 employees whom we have found are included inthe appropriate unit.32A computation, on the basis of all the above information, of thenumber of employees desiring to be represented by the Unions indi-cates that 53 employees had signified their desires to be representedby the Unions on April 8, 1937; 68 by April 17; 80 by May 1; 81 byMay 4; 83 by May 18; and 84 by May 25, 1937. Thus the evidencedoes not establish that at any time prior to May 1, 1937, the Unionsrepresented more than 69 employees, which number does not consti-tute a majority of the 146 employees in the appropriate unit.OnMay 1, 1937, and thereafter, the result is different.By this date, 80or a majority of the 146 employees constituting the appropriateunit had signified their desires, to be represented by the Unions, andas heretofore indicated, subsequently certain other employees likewisesignified such desires.We find that on May I, 1937, and at all times thereafter, the Unionswere the duly designated representative of a majority of the respond-ent's employees in the appropriate unit for purposes of collectivebargaining and that, pursuant to Section 9 (a) of the Act, they weretherefore, the exclusive representatives of all the employees in suchunit for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of work.3.The alleged refusal to bargainThe complaint alleges, among other things, that on or about March22, 1937, and thereafter, the respondent refused "to bargain collec-tivelywith the Unions as the exclusive representative" of all therespondent's employees included in the appropriate unit in that "itrefused to meet and/or negotiate with the representatives duly desig-nated for that purpose by the unions; it did not negotiate in goodfaith with the representative duly designated for that purpose by theunions; it did attempt to deal and/or negotiate with its employeesindividually with respect to basic rates of pay, wages, hours of em-ployment, and other conditions of employment; it did state that itwould not bargain with the unions," and that "on or about May 1,1937, and at various dates thereafter . . . the respondent did refuseand has refused to bargain collectively with the unions . . . withinthe meaning of the agreement signed on April 15, 1937," and withinthe meaning of the Act. Since, as indicated above, the evidence doesnot establish that a majority of the respondent's employees desired82Another list containing 98 names purporting to be the signatures of the membersof the temporary organization was also introduced.This list was undated, many of thenames thereon were unauthenticated,and it is generally in such condition that we donot feel that we can rely upon it in computing the number of employees who weremembers of the Unions. LONE STAR GAS' COMPANY441theUnions to represent them prior to May 1, 1937, we shall onlyconsider such negotiations and efforts to bargain which occurred subse-quent to such date and certain events leading up to such negotiations.On April 12, 1937, the Unions called a strike and established apicket line in front of the respondent's warehouse.A series of con-ferences culminated in the signing of an agreement on April 15, whichprovided for recognition of the Unions as the bargaining agencies"for the members of their respective organizations and other em-ployees who may authorize these Unions to represent them," for rein-statement of the 26 discharged men if it became necessary to increasethe number of persons employed, for conferences with officers of therespondent to consider wage adjustments when such questions arose,for maximum hours of work of 175 hours per month, and for paymentof time and a half for overtime.The agreement barred strikes orlock-outs during its life which extended for a term of 1 year fromthe date of its execution, and it provided for the establishment ofconference committees to adjust grievances.On April 16, 1937, the day following that upon which the agreementwas signed, operations were resumed in the respondent's plant.Thatmorning, Carmichall spoke to the men in the shop and then gave talksto the different street gangs. In substance, he told the employeesthat the respondent expected to abide by the terms of the agreementwhich it had just signed; that the employees should work togetherharmoniously; and that the respondent would treat alike both unionand non-union employees.Carmichall also told one gang that em-ployment with the respondent was not conditioned upon union mem-bership, that "the union card wasn't going to hold your job," thatmembers of the Union should not "put any pressure on the non-unionmen to make them join the union" and that employees not belongingto the Union would not do anything to keep men from joining theUnions.On the evening of April 19, Carmichall, at. Denning's instructions,called a meeting of the respondent's employees at the auditoriumlocated in the respondent's office building.Denning addressed theemployees, expressing his hope that no future difficulties would occurand that all employees would work together harmoniously.He alsoannounced that those employees who worked during the strike wouldbe paid. for the time they actually worked, and that, in addition, allemployees of the respondent would receive full pay for the 4 daysduring which the strike occurred, whether or not they had, in fact,worked during that time.33From April 16 to May 27, 1937, on which date a second strikeoccurred, three conferences were held between representatives of the83 See subsection D,infra,for a discussion of the so-called"bonus." 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnions and those of the respondent.The first of these conferencestook place on May 5, when, pursuant to a request by the Unions,Carmichall met with a grievance committee composed of about eightor nine men, including McMahon and Broyles.All except Broyleswere employees of the respondent.The conference was held duringworking hours and lasted from about 9: 00 a. in. to 11: 00 a. in.Broyles and McMahon served as spokesmen and presented the griev-ances of the Unions.They complained that the job classifications ofcertain employees, including that of A. M. Johnson, had been lowered;that truck drivers were required to do work performed by compressoroperators, and compressor operators to do the work of truck drivers attimes when they were not occupied at their customary tasks; that thepayment of wages by the respondent to those employees who con-tinued to work during the strike for the time they were on duty (inaddition to the 4 days' pay which all employees alike received), con-stituted discrimination against the strikers ; that the respondent by areduction in the number of hours to be worked each month was avoid-ing overtime and the payment of time and a half for such overtime,as provided for in the agreement, for work in excess of 175 hours eachmonth; that men employed on the street gangs were not being paidfor the time spent in going from a job in one section of the city to ajob in another section; that the respondent had purchased certainchisels and lugs which had previously been made in its own shop,thereby preventing the reemployment of some of the 26 men dis-charged; and that the 26 men discharged on April 1 had not beenreinstated.The representatives further complained that in the metershop, the easier repair jobs were assigned to non-union men enablingthem to repair more meters than members of the Unions who receivedthemore difficult jobs; that non-union men had refused to assisthelpers who were members of the Unions; and finally, that McMahon'sstreet gang was understaffed.During the course of.the discussion, Carmichall agreed to remedycertain of the grievances mentioned.He instructed the foremen topay hourly employees for the time consumed in going from one jobto another.He agreed to increase McMahon's gang, and McMahonhimself testified that he subsequently received additional men fromother crews.Carmichall also stated that inquiry would be made asto the existence of discrimination in the meter shop through theassignment of the easier repair jobs to non-union men.With respectto job classifications, he replied that he would investigate the changeinA.M. Johnson's classification from meter repairman to juniormeter repairman.At a subsequent time, he informed the Unions thathe had given instructions to restore A. M. Johnson to his previousclassification. LONE STAR GAS COMPANY443As to the other grievances, Carmichall admittedly made no con-cessions.He insisted that non-strikers who had worked during thestrike were entitled to receive the so-called "bonus," and he deniedthat the respondent's practices which were the subject of the othercomplaints by the Unions violated the agreement.After all thegrievances had been discussed, the meeting ended by mutual consent.No further conferences were held until May 20, when, pursuant toa request by Fitzgerald, Carmichall again met with a committeerepresenting the Unions.Fitzgerald accompanied the committee atthis meeting and participated in the discussion.The representativesof the Unions presented substantially the same grievances which hadbeen discussed at the previous meeting.The conference lasted from2: 00 p. m. until about 5: 00 p. m. Carmichall stated that he wouldinvestigate the changes in the job classifications of certain applianceadjusters to determine whether these employees would be reclassifiedto their former grade as demanded by Fitzgerald. The meetingended, however, without any settlement of the other grievanceshaving been effected.On the following day, Fitzgerald sent a letter to Carmichall inwhich he charged the respondent with having violated the agreementby not remedying the grievances which had been discussed at theprevious conferences, stated that the agreement was therefore can-celled, and requested a conference with Denning for the purpose ofnegotiating a new agreement. It was also stated in the letter thatthe Unions would demand the "right to bargain exclusively for allof the employees" of the respondent in its Fort Worth Division.Fitzgerald sent a copy of this letter to Denning.On May 24,Denning sent a written reply in which he stated that the agreementbetween the respondent and the Unions was "in full force and effect";that officials of the respondent were always willing to meet withrepresentatives of the Unions; and that he would confer with repre-sentatives of the Unions on May 26 concerning any matters arisingunder the existing contract.On May 26, Fitzgerald, accompanied by a committee of the respond-ent's employees, met with Denning and others of the respondent'sofficials.The meeting began at 10: 00 a. m. and lasted until about5: 00 p. m. Fitzgerald acted as spokesman and again presentedthe grievances which had not been settled at the two previous meet-ings.At some time toward the beginning of the meeting, Fitzgeralddeclared that inasmuch as the respondent had violated its obligationsunder the existing agreement, the Unions had the right to presentanother contract.Thereupon, he proffered a copy of a proposed 444DECISIONS OF NATIONALLABOR RELATIONS BOARDcontract to Denning who refused to take the document.34Denningdeclared that the respondent had not violated the existing contractand that since the original contract was still in effect, he had nodesire to discuss any new contract.During the rest of the confer-ence, Fitzgerald appears to have presented the grievances one by oneand charged that the respondent was violating the contract by engag-ing in the practices which constituted the subject matter of thegrievances.Denning replied by denying that any of these practiceswere in violation of the provisions of the contract.During the courseof the discussion, some acrimony between Fitzgerald and Denningdeveloped.At one point during the meeting a representative of the Unionssuggested arbitration as a method for solving the differences betweentheUnions and the respondent.This Denning refused.Finally,Jarrell declared that to continue the discussion was futile, and thatfor this reason the committee should leave.Thereupon, the confer-ence ended.On the following day, the respondent's employees begantheir second strike and established a picket line in front of therespondent's shop.With respect to the conferences after the first strike, officers ofthe respondent met with the representatives of the Unions wheneverrequested and, in so far as it appears in the record, such officers actedin good faith during the course of the negotiations.Moreover,despite general assertions to the contrary made at the hearing, therespondent was not adamant in its negotiations with the Unionsconcerning the grievances presented, but did make certain conces-sions during the May conferences.As already indicated, it agreedto discontinue the practice of not paying the gangs for the time spentin going from one job to another. Further, Carmichall satisfiedMcMahon's complaint by transferring some men to his gang, and hestated that he would investigate the change which had been made inthe job classifications of certain of the employees.Under the cir-cumstances of this case, it cannot be said that the refusals of therespondent's officials to accede to the other requests of the unions dis-closes bad faith or the respondent's determination to disregard itsobligations under the Act.Question arises whether the respondent's refusal on May 26 to con-.sider the new agreement proposed by the Unions in lieu of the agree-ment signed on April 15 constituted a refusal to bargain collectivelywithin the meaning of Section 8 (5). The existence of an agree-34 Among other things,this proposed contract provided for sole bargaining rights, a20-per cent wage increase, and the immediate reemployment of the 26 men discharged onApril 1. LOIN STARGAS COMPANY445ment between the respondent and the Unions does not relieve therespondent from its obligation to bargain collectively; nor does thesigning of a collective agreement exclude from the possible subjectmatter of collective bargaining proposed changes in the agreement orthe substitution of an entirely new agreement.35The employer isunder a duty to negotiate in good faith with respect to such proposals.Although the existence of a collective agreement, its terms and pro-visions, the circumstances of its execution, the date of its executionand termination, matters arising subsequent to its execution, andother related matters are factors in determining what constitutesgood faith, it is clear that the employer may not categorically refuseto consider the proposals solely on the ground that he already hasa signed agreement with the union presenting the proposals. In theinstant case, however, Fitzgerald, representing the Unions in theconference with Denning and Carmichall, insisted that the respon-dent had violated the agreement and that for this reason the agree-ment had been canceled.He then tendered the proposed substituteagreement to Denning.Upon the evidence, we cannot find that therespondent had violated the agreement and since Fitzgerald hadadvanced as the basis of his demand for a new agreement the respond-ent's alleged violations of the existing agreement, it was not unrea-sonable for Denning to deny that the respondent had violated theexisting agreement,- and insist on discussing the alleged violationssince they were the basis for the Unions' claim for a new agreement,and to refuse to consider the proposed agreement.Under such cir-cumstances, we cannot find that the respondent's refusal to negotiatewith respect to the new agreement proposed by the Unions on May 27,1937, constituted a refusal to bargain collectively within the meaningof Section 8 (5).Since the evidence does not disclose that the respondent refusedto bargain collectively with the Unions, it will be necessary to dismissthe allegations of the complaint with respect to Section 8 (5).D. Other alleged discriminatory practices prior to May 27, 1937The complaint alleges that the respondent discriminated againstthe Unions and their members in that it paid a bonus to those em-ployees who continued to work during the strike which commencedon April 12.As already noted, the respondent paid all employeestheir complete wages for the 4 days during which the strike continued,and in addition paid those employees who worked during the strike35 SeeNational Labor Relations Board v.The Sands Manufacturing Company,306 U. S.332 (1939) ;National Labor Relations Board v. National Licorice Company,104 F. (2d)655, (C. C.A. 2d, 1939)enf'g,as mod.Matter of National Licorice CompanyandBakeryand ConfectioneryWorkers International Union of America,LocalUnion 405, GreaterNew York and Vicinity, 7 N.L.R.B. 537. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the time they then actually spent in working.Thus, 24 employeesreceived from 1 to 4 days' pay in addition to the wages for the entire4 days received by all employees.The payment of wages to employeeswho continue to work during a strike does not of itself constitutean unfair labor practice.Nor do we find from the afore-mentionedfacts that such payment, coupled with the payment of wages to allemployees alike for the 4 days during which the strike lasted, con-stitutes an unfair labor practice.The complaintalso recites,that the respondent purchased certaintools formerly made "by all or a number" of the employees dischargedon April 1 and that it reclassified and reduced to inferior positions"all or a number" of employees who had participated in the strikebegun on April 12.The evidence indicates that the respondent pur-chased tools aggregating $35.33 in value and lugs aggregating $18in value, and that prior to the first strike such tools and lugs hadcustomarily been made in its blacksmith shop.Although there issome indication in the record that A. B. Angle, one of the men dis-charged on April 1, was engaged in making tools such as those subse-quently purchased by the respondent, thereisnoshowing that therespondent made these purchases to avoid reinstating Angle becauseof any hostility against him resulting from his membership in thePipe Fitters' Union.The evidence also indicates that the respondentchanged the job classifications of a number of employees and that inseveral instances employees received job classifications which appearto have been inferior to those previously held.Of the employeeswho testified with respect to changes in classifications, only a few indi-cated in their testimony that such changes were accompanied by anychange in dutiesor a loweringof their wages, and in no instancewas it clearly established that such changes were made because ofhostility by the respondentagainstthe Unions.We find that the record does not support the allegations of thecomplaint discussed hereinbefore in this subsection.E. The strike of May 27, 1937, and discrimination during the strikeAs already indicated, the Unions called their second strike on May27, 1937, and striking employees established a picket line in front ofthe respondent's shop.Some of the men who had been dischargedon April 1 participated in strike activities.M. L. Perrin, who hadnot worked at the employment in Gainesville, to which he had beentransferred, since April 10, 1937, at which time he was unable to per-form his duties because of a hernia, also joined the picket line onMay 27. The respondent's offices, shop, and warehouse were shutdown, and the striking employees established mass picket lines atthese places.Gas continued to be distributed, however, and the LONE STAR GAS' COMPANY447striking employees did not interfere with the flow of gas to consumers.At certain times during the strike, the shop was completely shutdown by the strike so that no work at all was performed.On the first day of this strike,36 representatives of the Unions toldBennett, foreman of the distribution ' shop, that a limited number ofemployees might enter the shop to take care of such emergencies asmight arise and that such men should work a 12-hour shift instead ofthe 8-hour shift usually observed by the respondent.This arrange-ment lasted until June 21. ' The automobiles of the striking employeeswere lined up on either side of the entrance to the respondent's drive-way so that employees seeking to enter or leave the warehouse or shophad to pass between the automobiles.As employees entered or leftthe respondent's grounds, pickets questioned them concerning theemergency character of the order which they had been instructed toattend to, examined such orders, and searched the automobiles inwhich such employees were driving.At some time during the strike,an unidentified picket took hold of Carmichall's arm to hold him backbut there is no evidence that any scuffle ensued.Strikers also followedemployees sent from the shop in answer to requests for service todetermine whether such calls were in fact emergencies. In some in-stances, the pickets determined that the orders were not of anemergency character, and the services requested were not rendered.It also appears that two or three employees stationed in the shopduring the strike were informed by the strikers that if they left theshop, they would not be permitted to return.These employees re-mained on duty in the shop about 40 hours and then left.On June6 or 7, the strikers installed a telephone on the picket line at thewarehouse and shop and it was stated in newspapers that personsrequiring services from the respondent should call this telephonerather than the respondent's telephones.37On a certain day more than25 or 30 calls were received over this telephone.Shortly after the beginning of the strike, Denning appealed to theGovernor of Texas and to officials in the Texas Public Safety Com-mission to send Texas Rangers to Fort Worth for the purpose ofmaintaining order.No assaults or breaches of the peace had at thistime occurred in connection with the strike.The first of such inci-dents took place on June 15 when an employee, Joseph E. Carpenter,was hit with a belt by some of the striking employees while attendingto an emergency request for services pursuant to instructions fromone of the respondent's shop clerks.31 Inasmuch as the respondent does not base any of its claims upon the manner in whichthe striking employees conducted the first strike,we do not here discuss this strike andits conduct.Moreover,the strike was terminated by the agreement of April 15, 1937,whereby the respondent agreed to reinstate all the strikers to their former positions exceptthose who had been transferred or discharged on April 1, 1937.11 Jarrell ordered the installation of the telephone in his own name. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubsequently on June 21, 1937, the Texas Public Safety Commis-sion sent some Rangers to Fort Worth. The Rangers ordered thepickets to move across the street away from the side of the streetwhere the respondent's shop was located and intervened to the extentof ordering the pickets to refrain from calling employees who worked"rats" and "scabs." 38On June 23 and 24, there occurred several affrays between strikersand non-strikers.In seven or eight instances, strikers in groups oftwo or three and non-strikers in similarly sized groups assaulted eachother.Fists and wrenches were used in these encounters. . Three non-strikers received hospital treatment for injuries thus sustained.Onthree or four occasions during these 2 days, air was let out of tires onsome of the respondent's trucks, and at the hearing, S. M. Barron, anindividual discharged on April 1, admitted having done this in thecase of one truck.A striking employee, J. D. McMahon, testifiedthat he had sold five or six joints of pipe which he had bought from,other strikers who had dug them up from the respondent's pipe lines.Although several complaints were filed with the Clerk of the CountyCourt of Tarrant County, Texas, against striking employees allegingassault, aggravated assault, and tampering with tires on trucks-andautomobiles of the respondent used by non-striking employees, allsuch complaints were dismissed subsequent to this proceeding onmotion of the prosecuting attorney.During the strike, several conferences were held for the purposeof finding some means of settling the strike.The Trial Examinererroneously ruled that all the testimony relating to such conferencesand negotiations held for the purpose of settling this strike shouldbe stricken from the record.We hereby reverse such rulings of theTrialExaminer. Inasmuch as the respondent itself offered suchevidence and objected to its exclusion, no prejudice is suffered by therespondent in reversing the Trial Examiner's rulings and makingsuch testimony part of the record herein.This testimony shows the following : On June 10 Denning statedto Broyles and Jarrell that there were six men whom the respondentwould not reemploy and that Carmichall might later add certainothers to this list of six.Denning did not at this time name the sixmen to whom he had reference. However, on June 12, a citycouncilman, one Seaman, requested Perrin and Jarrell to visit himat his office and there asked them whether there was any way inwhich the strike might be settled.Jarrell went to the picket line toinform the strikers of the proposal which Seaman had made to him.se The Rangers also arrested some striking employees during the strike.All suchpersons were shortly released from confinement and subsequent to the hearing, as indi-cated hereinafter, all complaints against such men were dismissed. LONE STAR. GAS' COMPANY449There the men voted as to whether they should abandon the strikeon condition that all strikers be reinstated with the exceptionof the six men who, on June 10, Denning had declared would not bereemployed.At first, the men voted to abandon the strike and acceptthese terms.Subsequently, Jarrell returned to Seaman to informhim of the vote, and Seaman in turn conveyed the information toJames M. Floyd, an attorney for the respondent.While Seaman wasnotifying Floyd of the vote taken by the Unions to abandon thestrike, a committee arrived from the picket line and stated to Jarrelland Seaman that the strikers had reconsidered their decision andthat inasmuch as the respondent would not reemploy the six men,ithad been voted not to return to work. Jarrell asked Seaman toobtain the names of the six men whom the respondent would notreemploy. - Seaman telephoned to Floyd in his presence and obtainedfrom Floyd the information that the six men were D. O. Burch,W. T. Vawter, J. O. Bamber, R. M. Jarrell, J. D. McMahon, andM. L. Perrin.Subsequently, on July 1, the respondent named certain other em-ployees who it declared would not be reemployed.On that dayBroyles visited Denning in Dallas, Texas, in a further attempt tosettle the strike, and received from him the list of those whom therespondent would not reinstate.The strikers whose names therespondent then added to the list were Virgil Pryor, J. F. Meggs,Fred Smith, and L. W. Hoffman.Apart from any testimony within the scope of the afore-mentionedrulings of the Trial Examiner, Carmichall testified at the -hearing,and his testimony is undisputed, that on June 10, 1937, the respond-ent had decided not to reemploy the six men named hereinbefore,and that subsequently, on July 1, 1937, the names of four more menwere added to the list of those whom the respondent would notreemploy.Also in support of the above findings with respect to thenegotiations on June 10, and thereafter, are admissions made at thehearing by counsel for the respondent in objecting to the exclusionby the Trial Examiner of evidence relating to such meetings andnegotiations.According to these admissions, the respondent, onJune 10, and thereafter, in reply to requests by representatives of theUnions inquiring whether it would permit all striking employees toreturn to their former positions, declared its determination not toreinstate certain of the striking employees.On June 23, 1937, the respondent, in seeking to induce its strikingemployees to return to work sent letters to a number of them in whichit informed such employees that their former positions were avail-able and that if they desired to return to work, their employment inthe future would depend upon the character of their work rather than, 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon anything which had occurred in the past.The letters ended byrequesting the recipients to advise the respondent of their intention"in this matter."In certain of these letters there were included the followingadditional paragraphs :May we call your attention to the fact that the group insur-ance carried for you by the Company will, under the terms ofthe policy, automatically lapse on June 26th, one month fromthe date of your last employment with the Company, unlesswithin that period you arrange to change to some other form ofpolicy to be paid for by you.We would regret having you lose the benefit of this insurancethrough failure to return to your work within the time limitpermitted under the policy, and accordingly suggest that if youdesire to return you do so in time to avoid the loss.Subsequently, on June 29, 1937, the respondent sent another letterto its striking employees in which it stated the following :Several days ago we wrote you advising that your formerposition with the company was still open, and we invited you toreturn to work.Since that time we have not heard from youalthough we urged prompt action.The time has now come when you must determine what youare going to do. If you do not return to work by Saturday,July 3, 1937, at 8 a. in., we will assume that you have terminatedyour employment relations with the Company and we will actaccordingly.An undetermined number of striking employees returned pursuantto these letters.39A number of others, however, informed Carmichallthat they woud not return to work.On July 3, 1937, the respondent sent letters to each of the 26 men"eligible for reemployment" 40 who had been discharged on April 1,in which it stated that the respondent found it necessary to hiresome additional men; that under the agreement of April 15, personsdischarged on April 1 held preference for positions which were avail-'*withrespect towhich of the above-mentioned letters were received by the differentemployees, it was stipulated at the hearing by all the parties to this proceeding asfollows'(Bd. Exh. Nos. 31 and 32) :16 men received the first letter of June 23.18 men received the letter referring to group insurance of June 23.32 men received the letter of June 29.In addition, 10 employees whose names do not appear on the above-mentioned stipulationtestified that they received the letters of June 23 and 29.40A "Summary and Argument" filed by the respondent subsequent to the hearing hereinstates that copies of the July 3 letters were sent to the two Unions and to the formeremployees who were laid off on April 1, 1937. LONE STAR GAS COMPANY451able; and that any applications for reemployment must be made by8 a. m. on July 9, 1937. The letter ended with the followingparagraph :-Failure on the part of any eligible member of the abovenamed group (the employees discharged on April 1) to applyfor employment within the time stated will be taken as anindication that he does not wish to be reemployed by thisCompany, and the Company, having complied with its contractto give preference to this group, will thereafter proceed as itsees fit.Subsequent to the sending of this last letter, five of the men dis-charged on April 1, 1937, resumed their employment with therespondent.Inasmuch as the strike commencing on May 27, 1937, was a contro-versy concerning terms and conditions of employment, it was clearlya "labor dispute" within the meaning of Section 2 (9) of the Act.The work of the striking employees having ceased as the result of acurrent labor dispute, they at all times thereafter, during the currencyof the dispute, retained their status as employees of the respondent,within the meaning of Section 2 (3) of the Act and were protectedagainst the unfair labor practices denounced by it 41Under the *Act,the respondent was under a duty, therefore, not to discriminate inregard to their hire and tenure of employment in such way as to dis-courage membership in the Unions.It is not contended that any of the six striking employees refusedreinstatement by the respondent on June 10 were inefficient in theirwork, but rather that their conduct during the strike rendered themunreliable and unfit to be employed by a public utility.The re-spondent takes the position that since it is a public utility, it mustrequire higher standards of conduct from its employees than otherbusinesses not engaged in public service and that, for this reason, itmight well be justified in discharging or refusing to reinstate em-ployees for conduct which would not constitute sufficient cause fordischarge or refusal to reinstate in the case of persons employed byother types of enterprises.The Act does not affect the standards orqualifications required by an employer of his employees with thesingle exception that such required standards or qualifications mustnot interfere with the employees' "right to self-organization, to form,41NationalLaborRelations Board v. Mackay Radio & TelegraphCo., 304 U. S. 333(1938) rev'g 92 F. (2d) 761 (C. C. A. 9th, 1937),and enf'gMatter of Mackay Radio &Telegraph Company, a CorporationandAmerican Radio Telegraphists'Association, SanFranciscoLocal No.3,1 N. L. R. B. 201;Jeffery-DeWitt InsulatorCo. v. NationalLaborRelationsBoard,91 F. (2d) 134 (C. C. A. 4th, 1937), cert. den., 302 U. S. 731 (1937),enf'gMatterof Jeffery-DeWittInsulator CompanyandLocal No. 455,17nited Brick andClay Workersof America,1 N. L. R.B. 618. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDjoin, or assist labor organizations, to bargain collectively throughrepresentation of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection."Although the respondent, as an enterprise en-gaged in public service, may require standards of conduct from itsemployees not required by other types of business, the respondent'semployees are not for that reason excepted from the rights guaranteedby the Act, but, on the contrary, are protected against discriminationbecause of union activity and against the other unfair labor practicesdenounced by its provisions to the same extent that persons employedin other kinds of businesses are protected by it.In explanation of the respondent's decision not to reemploy thesemen, Carmichall and Denning stated at the hearing that these menhad, without any authority from the respondent, set certain meters,taken orders from customers, kept customers, officials, and employeesof the respondent from its offices and place of business, and had inother ways interfered with the respondent's business, and further thatcertain of these men had committed assaults, hereinbefore mentioned,upon certain employees.We turn, then, to an examination of theextent to which the six men refused reinstatement on June 10 par-ticipated in the above-mentioned activities, exclusive of the assaults,which will be discussed hereinafter, for the purpose of determiningwhether the respondent's refusal to reemploy such men constituteddiscrimination within the meaning of the Act.Among these men were Perrin and Jarrell, respectively, presidentand vice president of the Pipe Fitters' Union.All six men refusedreinstatement on June 10 were admittedly active participants in thestrike and were among those prominent in directing the strikers' ac-tivities.Jarrell, Burch, and McMahon had served on the committeewhich was in charge of picketing and of passing upon the emergencycharacter of orders.Sometimes employees of the respondent broughtorders which they received to the picket line to enable McMahon andthe other strikers to examine the orders and determine which ordersthe employees on duty should answer.Burch, Bamber, McMahon,and Vawter, as well as other unnamed pickets, stopped the re-spondent's cars as they left or returned to the shop in order to countthe meters and examine the orders.On some occasions, McMahonand other strikers refused to permit the answering of an order on theground that it was not an emergency. It appears that under suchcircumstances, the respondent's employees on duty acquiesced to thewishes of the strikers and did not perform the services requested inthe orders.During the strike, Bamber performed duties which henormally performed when working regularly for the respondent.He answered emergency calls and under the direction of a union LONE STAR GAS COMPANY453committee connected and disconnected meters.McMahon also servedon a committee whose function it was to select strikers to follow em-ployees who had been sent to answer an order for the purpose of de-termining whether the order was an emergency one.Burch servedas a spokesman for the Unions in informing Bennett, foreman of thedistribution shop, of the manner in which the strike was to be con-ducted.Jarrell was among those who installed the telephone on thepicket line.Without the respondent's consent, Jarrell had also, onone occasion, installed a meter at a customer's house.These activities which the respondent advanced as a partial basisfor its refusal to reinstate the six men constituted the techniqueutilized by such strikers in the conduct of the strike and resulted in adiscontinuance of work by the employees in the respondent's shop andstreet departments.Although the respondent did not attempt tooperate its plant in disregard of the demands set forth by the strikingemployees but complied with these demands until June 21 when theTexas Rangers arrived in Fort Worth, there is no showing that vio-lence would necessarily have resulted if the respondent had attemptedto operate its plant in disregard of such demands or that the strikingemployees had coupled their demands with threats of violence.Therespondent, however, realizing the possibility of violence, acquiescedin the demands of the striking employees and confined its operationswithin the limits prescribed by these demands.Throughout the course of the strike, gas continued to be deliveredto the consumers in Fort Worth and the striking employees made noeffort to prevent the flow of gas through the distribution system.There is no evidence that the conduct of the strikers resulted in anydamage to or destruction of the respondent's property. In so far asany conclusions can be drawn from the record with respect to theseactivities, the afore-mentioned striking employees sought while con-ducting an effective strike to protect both the respondent and thepublic by arranging to take care of such emergencies as might ariseduring such strike.These activities wem union activities, withinthe contemplation of the Act.We find that the respondent in basingits discharge of D. 0. Burch, W. T. Vawter, J. 0. Bamber, R. H.Jarrell, and J. D. McMahon 42 on these activities discriminatedagainst them within the meaning of Section 8 (3) of the Act.The respondent also asserts that the assaults and the deflationof tires, allegedly perpetrated by the six men whom it decided on4'As indicated hereinbefore,Perrin did not return to the hearing for further examinationpursuant to the Trial Examiner's ruling permitting,subject to Perrin's return for suchfurther examination, the addition to the complaint 'of an allegation that on or about June13, 1937, the respondent discharged M. L. Perrin.We, therefore, do not find that therespondent discriminatorily dischargedM.L. Perrin on June 12. For a further discussionof Perrin see the Section herein entitled"The Remedy." 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 10 would not be reemployed, were a factor in denying thesemen employment. Although the testimony shows that three of thesemen, Burch, Bamber, and McMahon, were involved in incidentsduring which assaults occurred or during which damage was in-flicted upon cars and trucks driven by the respondent's employees,the record is completely barren of any evidence which would im-plicateVawter, Jarrell, or Perrin in such incidents.We furthernote that the first assault or other such disturbance during the strike,as to which the record discloses the date of occurrence, did not takeplace until June 15, and only one of the six, J. 0. Bamber, wasimplicated in such incident.The incident in which McMahon wasinvolved did not occur until June 23, a date 13 days subsequent tothe time when the respondent had decided not to reemploy the six.The record indicates that the assault in which D. 0. Burch andJ.0. Bamber were implicated may have been one of the affraysoccurring on June 24 .4'There is no evidence in the record to showthat it occurred prior to this date. In the absence of such evidence,we find that this incident occurred after June 24. It is clear thatthe respondent's decision to discharge the six employees in question,made on June 10, could not have been affected in any way by theseevents occurring after June 10.Whether these events were of sucha character that the Board should not exercise its discretion toreinstate the employees involved in them, we consider subsequentlyin dealing with the appropriate remedy.With respect to J. D. McMahon, his own testimony shows thatat some time during the strike of May 27, 1937, he sold five or sixjoints of pipe which he had purchased from a striker who haddug up such joints from the respondent's pipe line and that atanother time during the strike, he tore off the shirt of one Hart,a non-striking employee, who threatened McMahon, in an attemptto take from Hart a gun which Hart claimed to have in his car.The respondent, however, did not claim that these incidents con-stituted the reasons for its refusal to employ McMahon. It thereforeappears that the respondent's reason for its refusal to employMcMahon, as in the case of the other men whom it refused to employon June 10, was his participation in union activity during the strike,and that such refusal constituted discrimination against McMahonbecause of such union activity.43The testimony of Burch, who testified concerning the incident,shows that the carin which he,Bamber, Williams,and other strikers sat, stopped beside one of the respond-ent's trucks in which sat one Cromwell who had charge of the truck,and certain otheremployees;thatWilliams approached. Cromwell and spoke to him ; that an unidentifiedman struck Williams with a pick handle;that Burch and one Bramlett asked one Billsfor his pick handle ; that Bills made"a high dive" at Burch ; and that Burch threw arock at Bills but did not hit him. Other rocks were thrown on this occasion, but thereis no showing that either Burch or Bamber threw any rocks other than the one concerningwhich Burch testified. LONE STAR GAS COMPANY455In view of the respondent's declarations during negotiations onJune 10 and 12 that it would not reinstate D. 0. Burch, W. T.Vawter, J. 0. Bamber, R. M. Jarrell, and J. D. McMahon, andits steadfast adherence to this determination subsequent to suchdeclarations, such men were not required to make application forreinstatement.44Thus the strike of the respondent's employees commencing on May27, 1937, was prolonged because of the discriminatory condition tosettlement of the strike and to the reinstatement of the strikingemployees interposed by the respondent on June 10, 1937, in refusingto employ D. 0. Burch, W. T. Vawter, J. 0. Bamber, R. M. Jarrell,and J. D. McMahon, because of their union activity.As indicated hereinbefore, the respondent announced on July 1,1937, that it would not employ Virgil Pryor, J. F. Meggs, FredSmith, and L. W. Hoffman, and asserted at the hearing that assaultsin which these men were implicated constituted the reason for itsrefusalto employ them. These four men took part in the picketingbut did not serve on any of the union committees directing the strikeactivities.Fred Smith and L. W. Hoffman each admitted participa-tion in three affrays between striking and non-striking employeeswhich occurred on June 23 and J. F. Meggs admitted participationin three such affrays occurring on June 24.These incidents tookplace away from the picket line at various points in the city ofFortWorth.While the testimony is conflicting, the respondentmaintained, and we find reasonably believed, that the foregoingstrikerswere the aggressors in these incidents. Inasmuch as J. F.Meggs, Fred Smith, and L. W. Hoffman were not particularly promi-nent in strike activities and each of these men admitted participationin the fights occurring during the strike, we find that the respond-ent's announced refusal to reemploy them on July 1 did not constitutean unfair labor practice, within the meaning of the Act.Withrespect to Virgil Pryor, he was identified by Joseph E. Carpenteras one of the strikers who had been involved in the incident on June15 in which Carpenter was beaten with a belt.Although Pryordenied connection with the incident, we find that there were reason-able grounds for believing that he was implicated.Under the cir-cumstances, we find that the respondent's refusal to employ Pryoron July 1 did not constitute an unfair labor practice, within themeaningof the Act.'s SeeMatter of Carlisle Lumber CompanyandLumber i Sawmill Workers' Union, Local2571,Onalaska,WashingtonandAssociated Employees of Onalaska,Inc., Intervenor, 2 N. L.R. B. 248, enf'd, 94 F.(2d) 138(C. C. A. 9),cert. den., 304 U. S. 575(1938) ;Matterof Sunshine Mining CompanyandInternational Union of Mine,Mill and Smelter Workers,7 N. L. R. B. 1252.283029-41-vol. 18-30 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe striking employees to whom the respondent sent letters onor about June 29, 1937, notifying them that unless they returnedtowork by 8 a. m. July 3, 1937, the respondent would consider theemployment relation terminated, were employees within the mean-ing of the Act and protected against the unfair labor practicesdenounced by it, since they had ceased work as a consequence of alabor dispute still current and had continued to refrain from workingbecause of the respondent's unfair labor practices.45The June 29letters informed the striking employees in unmistakable terms thatthe respondent considered their continuing to refrain from workingbeyond July 3, 1937, as a renunciation of the employment relation-ship.By this procedure the respondent intended to, and in factdid, discharge such of the striking employees as received the lettersand did not return to work on July 3.4e It is plain from the lettersthemselves that the respondent discharged these employees for thereason that they continued to strike beyond the dead-line fixed bythe respondent, that is, for exercising their unquestioned right torefrain from working because of a labor dispute.47A dischargefor this reason is contrary to the express provisions of the Act andis discriminatory within the meaning of Section 8 (3) thereof.48We find that the respondent discriminated in regard to the hire andtenure of employment of the striking employees who received theJune 29 letters and did not return to work on July 3, thereby dis-41National Labor RelationsBoard v.Mackay Radio&TelegraphCo., 304 U. S. 333(1938) rev'g 92 F. (2d) 761 (C. C. A. 9th, 1937), and enf'gMatter of MackayRadio &Telegraph Company,a CorporationandAmerican Radio Telegraphists' Association, SanFrancisco Local No.3,1N. L.R. B. 201 ;Jeffery-Dewitt Insulator Co. v. NationalLaborRelations Board,91 F.(2d) 134 (C. C. A. 4th,1937),cert.den., 302 U. S. 731 (1937),enf'gMatter of Jeffery-DeWitt Insulator CompanyandLocal No.1155,United Brick andClay Workers of America, IN. L. R. B. 618.46At the time these employees were discharged and for some time after July 3, theirjobs were unfilled and available and the respondent by discharging them made it futilefor them to apply for reinstatement after July 3. SeeMatter of Carlisle Lumber Com-panyandLumber&SawmillWorkersUnion,Local 2571,Onalaska,WashingtonandAssociated Employees of Onalaska,Inc., Intervenor,2 N. L. R. B. 248,enf'd 94 F. (2d)138 (C.C.A. 9th,1937),cert.den., 304 U.S. 575(1938);Matter of Sunshine MiningCompanyandInternational Union of Mine,'Mill and Smelter Workers,7 N. L. R. B. 1252.,'It is clearthat thedischargewas not motivated by the mannerin which the strikewas conducted.This appears from the letters themselves,and from the fact that at thetime the letters were sent out, the strike was no longer conducted in the manner of theearly days of the strike.On July 21 the pickets had been moved across the street fromthe respondent's shop and the arrangements whereby the respondent might only employ alimited number of men to take care of emergencies as they might arise was no longerobserved.At latest by June 24 or 25, the respondent had unimpeded ingress to andegress from its shop.Except in the case of those men whom it declared on June 12 andJuly 1 it would not reemploy,the respondent does not appear to urge that the mannerin which the strike was conducted rendered the strikers unfit to be employed by it.48 SeeAmerican Manufacturing Company;Company Union of the American Manufac-turing Company;The Collective Bargaining Committee of the Brooklyn Plant of theAmerican Manufacturing CompanyandTextileWorkers Organizing Committee,C. I. 0.,5 N. L. R.B. 443, enf'dNational Labor Relations Board v. American Manufacturing Com-pany and Nu-Art Employees, Inc.. Intervenor,106 F.(2d) 61(C. C. A. 2d,1939). LONE STAR GAS COMPANY457couraging membership in a labor organization.We further findthat this unfair labor practice prolonged the strike.By its letters sent on or about July 3, 1937, to the 26 men dis-charged on April 1, 1937, the respondent also discriminated againstthese men.49In these letters, the respondent stated that in accordancewith the agreement of April 15, 1937, between it and the Unions it wasnotifying the 26 men that unless they returned to work by 8 a. m. onJuly 9, 1937, they would forfeit their right of preference for reem-ployment established by the agreement.As evidenced by the agree-ment and by the afore-mentioned letters, this group of men retainedpreference for reemployment when work became available and therespondent found it necessary to hire additional men.Pursuant tothis agreement, persons on the preference list thus established wereto be called back on a seniority basis, and the respondent was notentitled to seek additional employees from other sources until thenames on the list were exhausted.To this extent, the 26 men main-tained a relationship with the respondent and were employees withinthe meaning of the Act.Although these men were on strike theystill retained their status as employees because they continued awayfrom work in consequence of the labor dispute and of the respondent'sunfair labor practices, and as such they were protected against theunfair labor practices denounced by the Act.The respondent, by itsletters of July 3, 1937, notified these men that unless they abandonedthe strike, it would cut off their employee status solely for the reasonthat they remained on strike.The respondent's action penalizingemployees who remained on strike, solely because they remained onstrike, constitutes an unfair labor practice within the meaning ofSection 8 (3) of the Act against those men discharged on April 1who did not return to work on July 9, 1937, as requested by therespondent.Question arises whether William C. M. Huff, one of the men whoreceived one of the letters, was also thereby discriminated against bythe respondent.On July 9, Huff called upon Carmichall in responseto one of these letters requesting him to return to work.At this timeCarmichall had been informed that, during a parade of the strikingemployees,Hnff had displayed two toy rats to the onlookers andcalled one Denning and the other Carmichall.When Huff askedabout a job, Carmichall questioned him about this incident and hisreasons for joining the Union.Huff, according to his own testimony,49 Testimony of four of these men, namely, S.M. Barron, J. Welch,H. R. Williams,and L.W. Wilson, shows that they participated in the strike of May 27, 1937. Therecord does not disclose whether any other of the 26 men discharged on April 1 par-ticipated in the strike.As already noted hereinbefore, 17 of the 19 men named in thecomplaint as having been discriminatorily discharged stated that they had joined theUnions prior to April 1, 1937. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDfearing that he would be refused a, job, told Carmichall that he wasleaving Fort Worth to go to a camp of the National Guard for afew weeks and asked Carmichall if he could have a job when hereturned.Carmichall replied that he did not know if any workwould then be available.On or about August 14, Huff saw Car-michall a second time about returning to work. Carmichall againquestioned him about the incident in which he had displayed the toyrats and told him that at this time no work was available.He thengave Huff an application blank.From the foregoing evidence, it appears that Huff refused toresume employment with the respondent on July 9, not to continuestriking, but to go to the camp of the National Guard.When finallyon August 14, Huff returned, the respondent no longer had any posi-tion available for Huff.Under the circumstances, it appears thatHuff was not reinstated for the reason that his refusal to return towork on July 9 was based on his desire to go to Camp and not asin the case of the other strikers upon refraining to work because of alabor dispute.We find that the respondent did not discriminateagainst Huff because of his union membership or activity.The respondent claims that the Unions by going on strike on May27, 1937, breached the agreement of April 15, 1937, which containeda provision that "there shall be no strikes or lockouts during the lifeof this agreement.60In this case, the respondent's employees ceasedwork in connection with a labor dispute regarding terms and condi-tions of such employment. Such strikers are, therefore, employeeswithin the meaning of Section 2 (3) of the Act 51 and are protectedagainst the unfair labor practices denounced by itunless a strikecalled in breach of a collective agreement is not a "labor dispute" asdefined in the Act.Section 2 (9) defines the term "labor dispute," asused in the Act, as "any controversy concerning terms, tenure or con-ditions of employment or concerning the association or representationof persons in negotiating, fixing, maintaining, changing, or seeking toarrange terms or conditions of employment, . . ."The definition isall-inclusive in character and does not permit an exception in the caseof strikes called in breach of contract.Moreover, breaches of agree-ments frequently occur, and we see no reason to hold that theyautomatically terminate the relationship of employer and employeebetween the parties to such agreements.Although a breach ofeo In its answer, the respondent states that the Unions"should not be permitted toreap a benefit by virtue of their violations"of the agreement.51This section reads in part:"The term `employee'shall include any employee . . .and shall include any individual whose work has ceased in consequence of, or in connec-tion with,any current labor dispute or because of any unfair labor practice . . .52National Labor Relations Board v.Mackay Radio&TelegraphCo., 304 U. S. 333(1938). LONE STAR GAS COMPANY459agreement, under certain circumstances, might be grounds for dis-charge, employersdo not always take advantage of such groundbut continue the relationship between such parties.And in thepresent case, the respondent made no claim at the hearing that ithad denied reinstatement to or terminated the employment of anyof the striking employees because of the claimed breach of contract.Whether or not the respondent might have discharged the strikingemployees for breach of contract, it is clear from the respondent'sown evidence that it did not discharge them for this reason, but onthe contrary, after the strike, as shown by its letters of June 23 andJune 29 to the strikers in which it sought to induce them to returnto work, it treated them as employees having rights to the positionswhich they had vacated by going on strike.We find that the respondent on June 10, 1937, and thereafter, dis-criminatedagainst D. O. Burch, W. T. Vawter,J.O. Bamber, R. M.Jarrell, and J. D. McMahon; and that on or about July 3, 1937, itdiscriminated against those of its striking employees who did notreturn to work, pursuant to its request, in regard to their hire andtenure of employment and terms and conditions of employment todiscourage membership in the Unions; and we further find that onabout July 9, 1937, the respondent discriminated against those ofits striking employees entitled to preference for reemployment withthe respondent pursuant to the agreement of April 15, 1937, who didnot return to work in accordance with its request, in regard to theirhire and tenure of employment and terms and conditions of employ-ment to discourage membership in the Unions.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in subsections A and Eof Section IV above, occurring in connection with the operationsof the respondent described in Section I above, have a close, intimate,and substantial relation to trade, traffic, tral,iportation, and com-merce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.THE REMEDYWe have found that on June 10, 1937, the respondent discriminatedagainst D. O. Burch, W. T. Vawter, J. O. Bamber, R. M. Jarrell,and J. D. McMahon, in regard to their hire and tenure and termsand conditions of employment; that the strike of the respondent'semployees commenced on May 27, 1937, was prolonged by the re-spondent's unfair labor practices in thus discriminating against suchstriking employees on June 10, 1937; that on or about July 3, 1937, 460DECISIONSOF NATIONAL LABORRELATIONS BOARDthe respondent further discriminated against certain of its strikingemployees as did not return to work on that date and abandon thestrike in accordance with its request; that the strike was prolongedby such unfair labor practices; and that on July 9, 1937, the re-spondent discriminated against certain striking employees who didnot return to work on that date and abandon the strike.We shall,therefore, in order to effectuate the purposes and policies of the Act,order the respondent to offer reinstatement to their former or sub-stantially equivalent positions to all the employees discharged onJune 10 and July 3, listed hereinafter in Appendix A, and to givethem back pay, and we shall further order the respondent to rein-state, upon application, the strikers whom it did not discharge onsuch dates, listed hereinafter in Appendix B,53 excepting, however,from these parts of our Order the men discharged on April 1, 1937,and certain other men to be discussed hereinafter.The reinstatement of the employees discharged on June 10 andJuly 3, listed in Appendix A, and the strikers not discharged on suchdates, listed in Appendix B, shall be effected in the following manner :All employees hired after June 10, 1937, and not then in the, re-spondent's employ, at which date the respondent discriminatedagainstthe six employees whom it then refused to employ and prolonged thestrike commencing on May 27, 1937, by its unfair labor practices,shall be dismissed, if necessary, to provide employment for those tobe offered reinstatement. If, after this is done, there is not, by reasonof a reduction in the force of employees needed, sufficient employmentimmediately available for the remaining employees, including thoseto be offered reinstatement, all available positions shall be distributedamong such remaining employees, in accordance with the respondent'susual method of reducing its force, without discrimination againstany employee because of his union affiliation or activities, followinga system of seniority to such extent as has heretofore been appliedin the conduct of the respondent's business.Those employees re-maining after such distribution of available positions, for whomthere are then no available positions, shall be placed upon a prefer-ential list prepared in accordance with principles set forth in theprevious sentence, and shall thereafter, in accordance with such list,be offered employment in their former or in substantially equivalentpositions as such employment becomes. available and before otherpersons are hired for such work.53Appendix B contains the names of those striking employees whom the complaintallegeswere discriminatorily discharged or refused reinstatement by the respondent,exclusive of those employees listed in Appendix A who were discharged on June 10 andJuly 3 and of those employees whose employment was terminated on April 1, 1937, as towhom we have found no discrimination, as of that date, beQQgsQ Q>; their union membership. LONE STAR GAS COMPANY461Normally, we would also order back pay in the case of the strikingemployees discriminatorily discharged on June 10 and July 3, fromthe dates of the discriminatory discharge to the time of the respond-ent's offer of reinstatement.In the instant case, however, the TrialExaminer in his Intermediate Report ordered the respondent tooffer reinstatement to all its striking employees listed in AppendicesA and B upon application by them. For this reason, the respondent,after it received the Intermediate Report, could have been expectedto reinstate only such striking employees as applied for reinstate-ment pursuant to the Intermediate Report.The respondent shall,therefore, not be required to pay any striking employee dischargedon June 10 or July 3 back pay from the date of the IntermediateReport (February 8, 1938) to the date when such employee madeapplication for reinstatement, or in the case of such employees asmade no application for reinstatement, to the date of this Decision .54Accordingly, we shall order the respondent to make the striking em-ployees listed in Appendix A whole for any loss of pay they havesuffered by reason of their respective discriminatory discharges bypayment to each of them of a sum equal to the amount which henormally would have earned as wages from June 10, or July 3, 1937,as the case may be, on which dates the respondent discriminatedagainst such striking employees, until February 8, 1938, the dateof the Intermediate Report, and from the date of this Decision tothe date of the offer of reinstatement, or placement on the preferen-tial list, and in addition, by the payment to each of such strikingemployees as made application for reinstatement pursuant to theIntermediate Report, of a sum equal to the amount which he normallywould have received as wages from the date of his application forreinstatement to the date of this Decision; deducting, however, fromthe amount otherwise due to each of said employees the net earn-ings 55 of each of said employees during such periods.We shall also order that the respondent make whole the employeeslisted in Appendix B ordered to be offered reinstatement for any54 SeeMatter of E. R. Haffelfinger Company, Inc.andUnited Wall Paper Crafts of NorthAmerica,Local No. 6,1 N. L. R. B. 760;Matter of Shellabarger Grain Products CompanyandFlour and Cereal Workers Union,No.20765,8 N.L. R. B. 336; andMatter of ElklandLeather Company, Inc.andNationalLeatherWorkers'Association,LocalNo. 37,8 N. L. R. B. 519.65By"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for hisunlawful discharge and the consequent necessity for his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union, Local No. 2590,8 N. L. R. B. 440.Monies received for work performed upon Federal,State,county,municipal,or otherwork-relief projects are not considered as earnings,but, as provided below in the Ordershall be deducted from the sum due the employee,'and the amount thereof shall be paidover to the appropriate fiscal agency of the Federal,State,county,municipal,or othergovernment or governments which supplied the funds for said work-relief projects. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDloss they will have suffered, by reason of the respondent's refusal toreinstate them, upon application following the issuance of this order,by payment to them, respectively, of a sum of money equal to thatwhich each would normally have earned as wages during the periodfrom 5 days after the date of such application for reinstatement orplacement on the preferential list, less his net earnings 56 during thatperiod 57With respect to M. L. Perrin, additional considerations arise.The respondent contends that subsequent to Perrin's transfer to anew position at Gainesville in the respondent's pipe-line division, hevoluntarily relinquished his employment.Because of a hernia,Perrin found that he was unable to perform the work required ofhim in his new employment.Upon informing his new superior ofhis inability to do heavy work, Perrin was advised to report this tothe Fort Worth Division.On or about April 10, Perrin returnedto Fort Worth and reported to Carmichall concerning his physicalcondition.On April 29, Perrin was operated upon, and on May 5he was discharged from the hospital.Prior to his operation, Perrinhad participated in the first strike which occurred between April 12and April 16, and subsequently, he visited the picket lines during thesecond strike on May 27 and thereafter. Inasmuch as the recorddoes not bear out the respondent's contention that Perrin was not anemployee at the time when the second strike occurred, and inasmuchas individuals absent from their work because of illness or disabilitynormally remain employees, we conclude that Perrin occupied thestatus of an employee during the second strike.68 In this connection,we note that Perrin was absent from his work upon the advice ofhis superior in Gainesville.That Perrin participated in the strikesinstead of directly undergoing necessary physical examinations, inaccordance with Carmichall's instructions, did not alter his statusas an employee.As already indicated, we have not found that Perrin was discrimi-natorily refused employment on June 12, 1937. Inasmuch, however,as Perrin retained his status as an employee during the second strike,he is in the same position as the other strikers who did not receiveany letter discharging them on July 3, 1937, and like such strikingemployees, listed in Appendix B, we shall order the respondent toreinstate him, upon application, with compensation for any loss he66 See footnote 55.67Oregon Worsted Co.v.National Labor Relations Board,94 F. (2d) 671(C. C. A. 9th,1938), enf'gMatter of Oregon Worsted CompanyandUnited Textile Workers of America,Local 2435,3 N. L.R.B. 36;Biles-Coleman Lumber Co. v. National Labor Relations Board,98 F. (2d)18 (C. C.A. 9th, 1938), enf'gMatter of Biles-Coleman LumberandPugetSound District Council of Lumber and Sawmill Workers,4N. L. R.B. 679.68 SeeMatter of American Manufacturing ConcernandLocal No. 6, Organized FurnitureWorkers, 7 N.L. R. B. 753. LONE STAR GAS COMPANY463will have suffered by reason of the respondent's refusal to reinstatehim upon application following the issuance of this order, by pay-ment to him of a sum of money equal to that which he would nor-mally have earned as wages during the period from 5 days afterthe date of such application for reinstatement or placement on thepreferential list, less his net earnings during that period.Since we have found that the respondent has also discriminatedagainst those of . the 26 men Bs who did not return to work on July9, 1937, pursuant to the respondent's request, and since these menrefrained from working because of the respondent's unfair laborpractices, we shall order the respondent to place these men upon aseparate preferential list, and, following a system of seniority tosuch extent as has heretofore been applied in the conduct of the re-spondent's business, to offer them employment in their former orsubstantially equivalent positions as such employment becomes avail-able and before other persons are hired for such work; providedthat the men placed on this list shall not, however, be offered em-ployment in their former or substantially equivalent positions, whensuch are available to be filled, until all striking employees listed inAppendices A and B, who on May 26, 1937, occupied such positionsor substantially equivalent positions, have been offered reinstatementin accordance with the principles set forth hereinabove.The respondent contends that certain striking employees who wereimplicated-in the affrays or acts of disorder occurring during thesecond strike G0 should not be reinstated.Where as in the instantcase there is question as to the appropriateness of reinstatement ofa large number of strikers, the Board confines itself to evidence ofconvictions and does not try accusations of disorder or violence whichhave not resulted in convictions in the criminal courts.61We takejudicial notice that all complaints filed in the local criminal courtagainst strikers for disorder or violence were dismissed upon motionof the prosecuting attorney.There are admissions in the record bycertain striking employees, accused by the respondent of havingcommitted acts of violence, that they participated in certain assaultsand acts of disorder, but for the most part such employees deniedhaving started the fights or having deflated tires on the respondent'strucks or having committed other damage. Since the complaintagainst such employees were also dismissed by the local criminalcourt upon motion of the prosecuting attorney, we do not considerSOAppendix C contains the names of the men whom the respondent discharged on April1,1937, except A. B. Angle who died prior to the hearing in this proceeding.80 The employees so implicated are D.O. Burch, J. O.Bamber, J. D.McMahon, W. T.Carroll, E.E. Harter,L. R. McDaniels,C. Strange,and H. W. Wilkinson.0iRepublic Steel Corporation v. National Labor Relations Board,107F. (2d) 472(C.C.A. 3rd),enf'g as mod.Matter of Republic Steel CorporationandSteelWorkersOrganizing Committee,9 N.L. R.B. 219. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese admissions as a reason for denying them reinstatement.Areview of the evidence relating to the conduct of the striking em-ployees implicated in any such incidents does not disclose any em-ployees therein implicated whose return to work under normal con-ditions,freefrom unfair labor practices,seemslikely to prove anobstacle to harmonious relations between the respondent and itsemployees.62Since the record indicates that E. W. Thompson and L. J. Coffeeresignedfromthe respondent's employ, respectively, on May 6 andJune 23, 1937, we shall not include these two men in our order.The record also shows that when at the end of June or beginningof July 1937, Carmichall asked Archie Love and Clifford Lovewhether they wished to return to work, these two men refused andreplied that they would go to the fields to do farm work.On theevidence, we cannot find that Archie Love and Clifford Love quitthe respondent's employ.The acceptance, by striking employees, ofemployment elsewhere than with the employer against whom thestrikeisdirected does not of itself signify that such striking em-ployees have cut off their relationship with the original employer.Under the circumstances, we find that the strike of May 27, 1937,in breach of the agreement. of April 15, 1937, does not constitute abar to the reinstatement of the striking employees.Although thestrike in which the employees engaged because they thought that therespondent had refused to bargain collectively with them in violationof the Act, was in breach of such agreement, the respondent itselfprolonged the strike on June 10 by discriminatorily refusing to re-instate five union members, thereby preventing the striking em-ployees from returning to work under the agreement; and furtherprolonged the strike by discriminatorily discharging many of thestriking employees on July 3 and 9.Moreover, as already indicated,the respondent made no claim at the hearing in thepresent case,that it had denied reinstatement to or terminated the employmentof any of the striking employees because of the claimed breach ofcontract.Under the circumstances, we do not find that the conductof the employees in striking in breach of the agreement was such asto make the remedy of reinstatementinappropriate.62National Labor Relations Board v.Stackpole CarbonCo.,105 F. (2d) 167(C. C. A. 3)enf'gMatter ofStackpole Carbon CompanyandUnited Electrical&RadioWorkersofAmerica, Local No. 502,6 N.L. It. B. 171;National Labor Relations Board v. Arthur J.Colton and Abe J. Colman,Co-Partners doingbusiness asKiddie Kover ManufacturingCompany,105 F. (2d) 170 (C. C. A, 6)enf'gMatter of Arthur L.Colton andA. J. Cole-man, Co-partners,doing businessasKiddie Kover Manufacturing CompanyandAmalga-mated Clothing Workers of America, 6 N.L. R. B. 355.Matter of Electric Boat CompanyandIndustrialUnion of Marine and Shipbuilding Workers of America, Local No. 6,7N. L. R. B. 572 ;Matterof Republic Steel CorporationandSteelWorkers OrganizingCommittee,9N. L. It. B. 219. LONE STAR GAS COMPANY465Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Gas Fitters Auxiliary to Local 146, United Association ofJourneymen Plumbers and Steamfitters of the United States andCanada, and Local 859, International Hod Carriers,Building andCommon Laborers'Union of America,are labor organizations withinthe meaning of Section2 (5) of the Act.2.By discriminating in regard to hire and tenure of employmentand terms and conditions of employment thereby discouraging mem-bership in labor organizations,the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section8 (3) ofthe Act.3.By interfering with,restraining,and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in and is not engaging inunfair labor practices within the meaning of the Act in so far asconcerns the payment of the bonus to those employees who continuedwork between April 12 and 16, 1937,the purchase of tools formerlymade by its employees,and the changes in the job classification ofits employees;has not engaged in unfair labor practiceswithin themeaning of Section 8 (3) of the Act by discharging on April 1, 1937,C.A.Worley, A. B. Angle, D. C. Gargis, H. R. Williams, J. A.Farris, CharlesM. Haggard,John F. Wright, Joe Welch, HarryCaldwell, S.M. Barron, L. R. Dobbs, L. W. Wilson, W. G. Huff,E. H. Hudson,D. L. Taylor,and R.M. West, by transferring M. L.Perrin onsuch dateto the respondent's pipe-line division in Gaines-ville, by discharging on July 1, 1937, Virgil Pryor, J. F. Meggs, FredSmith, and L. W. Hoffman,and by refusing to employ W. G. Huffon August 14, 1937;and has not engaged in and is not engaging inunfair labor practices within the meaning of Section 8(5) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Lone Star Gas Company,and its officers,agents, suc-cessors, and assigns, shall: 466DECISIONSOF NATIONAL LABORRELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in the Gas Fitters Auxiliary toLocal 146, United Association of Journeymen Plumbers and Steam-fitters, of the United States and Canada,and Local 859, InternationalHod Carriers,Building and Common Laborers'Union of America,or any other labor organization of its employees,by discharging orrefusing to reinstate employees,or otherwise discriminating in regardto hire or tenure of employment or any term or condition of employ-ment ;(b) In any other manner interferingwith,restraining,or coercingits employees in the exercise of their rights to self-organization, toform, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid and protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to all employees listed in Appendix A, annexed hereto,and, upon application, to all employees listed in Appendix B,annexed hereto,immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice to their seniorityand other rights and privileges in the manner set forth in the sectionentitled "The Remedy"above; and place those employees for whomemployment is not immediately available upon a preferential list inthe manner set forth in said section, and thereafter,in said manner,offer them employment as it becomes available;(b)Make whole the employees listed in Appendix A for any lossof pay they may have suffered by reason of the respondent's dis-crimination,by paying to each of them a sum equal to that whichhe would normally have earned as wages from June 10 or July 3,1937, as the case may be, the dates of the respondent's discrimina-tion, to February 8, 1938, the date of the Intermediate Report, andfrom the date of this Order to date of such offer of reinstatement,and in addition,by paying to each of such striking employees whoapplied for reinstatement,pursuant to the Intermediate Report, asum equal to the amount which he would have earned as wages fromthe date of his application for reinstatement to the date of thisDecision;less his net earnings,if any, during said periods ; deduct-ing, however,from the amount otherwise due to each of the saidemployees,monies received by said employee during said period forwork performed upon Federal,State, county,municipal,or otherrelief projects,and paying over the amount so deducted to the appro-priate fiscal agency of the Federal, State, county,municipal,or other LONE STAR. GAS COMPANY467government or governments which supplied the work for said work-relief projects;(c)Make whole the employees listed in Appendix B for anylosses they may suffer by reason of any refusal of reinstatement re-quired by paragraph 2 (a) above by paying to each of them a sumequal to that which he would normally have earned as wages duringthe period from five (5) days after the date of application to thedate of offer of reinstatement, less his net earnings, if any, duringsaid period, deducting, however, from the amount otherwise due toeach of the said employees, monies received by said employee duringsaid period for work performed upon Federal, State, county, munici-pal, or other relief projects, and paying over the amount so deductedto the appropriate fiscal agency of the Federal, State, county, munici-pal, or other government or governments which supplied the workfor said work-relief projects;(d)Place those employees whose right to preference for employ-ment the respondent terminated on July 9, 1937, except A. B. Angle,on a preferential list and offer employment to them in their formeror substantially equivalent positions, in the order of their seniorityupon the list, as such employment becomes available and before hiringother persons; provided, however, that the persons placed on thislist shall not be offered employment in their former or substantiallystriking employees ordered to be offered reinstatement pursuant toparagraph 2 (a) of this Order, who on May 26, 1937, occupied suchpositions or substantially equivalent positions, have been offeredreinstatement in the manner provided in the Section entitled "TheRemedy" above ;(e)Post immediately notices to its employees in conspicuous placesthroughout the shop and warehouse of its Fort Worth Division,stating that the respondent will cease and desist in the manner setforth in 1 (a) and (b), that it will take the affirmative action setforth in 2 (a), (b), (c), and (d) of this Order, that the respondent'semployees are free to become or remain members of the Gas FittersAuxiliary & Local 146, United Association of Journeymen Plumbersand Steamfitters of the United States and Canada, and Local 859,International Hod Carriers, Building and Common Laborers' Unionof America, and that the respondent will not discriminate againstany employee because of membership or activity in such organizations;(f)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;(g)Notify the Regional Director of the Sixteenth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDAND IT IS FURTHER ORDERED that the allegations of the complaint be,and they hereby are, dismissed in so far as they relate to the paymentof the bonus to those employees who continued work between April12 and 16, 1937, the purchase of tools formerly made by its employees,and the changes in the job classifications of its employees; that theallegations of the complaint stating that the respondent on April 1,1937, discriminatorily discharged C. A.Worley, A. B. Angle, D. C.Gargis, H. R. Williams, J. A. Farris, Charles M. Haggard, John F.Wright, Joe Welch, Harry Caldwell, S. M. Barron, L. R. Dobbs, L. W.Wilson,W. G. Huff, E. H. Hudson, D. L. Taylor, and R. M. West,and discriminatorily demoted M. L. Perrin, on July 1, 1937, discrim-inatorily discharged Virgil Pryor, J. F. Meggs, Fred Smith, and L. W.Hoffman, within the meaning of Section 8 (3) of the Act be, and theyhereby are, dismissed; and further, that the allegations of the com-plaint be, and they hereby are dismissed in so far as they relate tounfair labor practices within the meaning of Section 8 (5) of theAct.APPENDIX "A"S.M. Alston, Jr.E. B. GreenC. A. ParksH. V. AndersonT. D. HammE. PaulJ. O. BamberR. M. JarrellJ.W. PlunkettLeo P. BamberA. M. JohnsonL. Z. PruittG.W. BrooksSherman LancasterHenry RayRoy BrooksArchie LovePhillip RenickR. C. BrymerClifford LoveH. E. RichardsD. O. BurchSteve LoweryB.W. ScottJ. A. CarpenterC. C. MartinC.H. SharpL. R. ClaytonS.E. MaysCalvin Strange,C. E. CornettF. D. McCartyK. H. SylvesterR. H. DaughertyT. O. McCullohW. T. VawterO. C. DuffieldJ.A. McMahonE. J. WadleyE. L. DunaganJ.D. McMahonT. L. WestmorelandGeo. R. FarisE. L. MedfordE. T. WilliamsonJ.W. FletcherW. W. OgdenR. W. Glass -W. 0. ParnellAPPENDIX "B"I.M. ArterburnE. HarterBarney RobinsonRonald CanadyL. R. McDanielsH. W. WilkinsonW. T. CarrollJ.K. Pittman&dell ChandlerM. L. Perrin LONE STAR GAS COMPANYAPPENDIX "C"469B. F. AkinE. HudsonG. E. TysonS.M. BarronW. G. HuffJ. D. WelchFreddie BurroughsE. HunterR. M. WestH. CaldwellO. K. MajorsH. R. WilliamsL. R. DobbsN. T. MasonL.W. WilsonJ.A. FarrisA. D. McKinneyC. A. WorleyD. C. GargisJames RobinsonJ.F.WrightC.M. HaggardL. SandersW. G. HaralsonD. L. TaylorMx. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.